Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 1 of 149

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RICHARD FARMER,
- CIVIL ACTION
Plaintiff,
Index No.
-against-
JURY TRIAL DEMANDED

» LAW OFFICE WEINER & WEINER, LLC, = so
- PAUL I. WEINER, ESQUIRE, LLC, ] 9 C V U

‘PAUL IVAN WEINER, ESQ., 1 ] 5
‘ JOSHUA LAWRENCE WEINER, ESQ,

- BUDD LARNER, A PROFESSIONAL CORP.,
- D/B/A BUDD LARNER, P.C.,

- HENRY A. LARNER, ESQ., C.E.O,

. MARK D. LARNER, ESQ., C.E.O,
“MITCHELL RAIT, ESQ. & C.E.O,

.. PETER JOHN FRAZZA, ESQ., C.E.O,

.. SUSAN REACH WINTERS, ESQ., C.E.O,
LAW OFFICES OF COUGHLIN DUFFY, LLP,

in

IF 6102
INOS

KEVIN T. COUGHLIN, ESQ., and, a
TIMOTHY L. DUFFY, ESQ.,etab- 9)30) 1614 ae
er =
Defendants. ee

cr

Po ES ES Ee SS a a ae oe Se a ee Saas ee ae eee ae a os et ce od ge x ro

CIVIL ACTION COMPLAINT

Plaintiff Richard Farmer appearing Pro Se brings this Civil Action before the United
States District Court for the Southern District of New York against the Law Office of Weiner &
Weiner, LLC, Paul I. Weiner, Esquire, LLC, Paul Ivan Weiner, Esq., Joshua Lawrence Weiner,
Esq., Budd Larner, A Professional Corporation, d/b/a Budd Larner, P.C., Henry A. Larner, Esq,
& C.E.O., Mark D. Larner, Esq. & C.E.O, Mitchel Rait, Esq., & C.E.O., Peter John Frazza, Esq.,
& C.E.O., Susan Reach Winters, Esq., & C.E.O, the Law Office of Coughlin Duffy, LLP, Kevin

T. Coughlin, Esq., & C.E.O and, Timothy I. Duffy, Esq., & C.E.O., (“Defendants”), have

{07302019D0CX.1} 1

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 2 of 149

engaged in the willful concealment, deceit and fraud on a United States District Court for the
Southern District of New York and against the Plaintiff in a related case Farmer v. Fzoad.com
17-CV-9300 SDNY COURT, the Defendants engaged in the concealment of the Morristown
New Jersey law firm (“The Shell Company”) the Law Office of Weiner & Weiner, LLC, and
Paul I, Weiner, Esquire, LLC., for the willful purposes of violating New York State Laws, in

addition for the purposes of fee splitting and monetary gain, and IRS Tax evasion.
I. PRELIMINARY STATEMENT

The Defendants who are all New Jersey Attorneys have a history of obtaining, executing
and submitting New York State litigation cases into the United States Distriet Court for the
Southern District of New York, the Defendants with willful intent engaged in attorney
misrepresentation, document fraud, wired fraud and deceit upon a United States District Court
for the Southern District of New York and against the Plaintiff while appearing on Plaintiff's
case as Opposing Counsel in Farmer v, Fzoad.com Enterprises et al. SDN Y Docket No. 1:17-cv-
09300. (See Plaintiff's Exhibit “A”) Defendant Joshua Weiner appeared for the Defendants
Fzoad.com wrote and submitted a frivolous Motion to Vacate Defendants Default Judgment into
the SDNY Court while concealing the Law Offices of Weiner & Weiner, LLC, falsely stated he

was employed by Budd Larner, P.C., causing deceit in the Court.

Defendant Joshua Weiner Esq., appeared for the opposing parties Fzoad.com made a
number of attorney misrepresentations before the SDNY Court (See Plaintiff's Exhibit “B”)
(“May 23, 2019 SDNY Court Transcripts the Testimony of Defendants Joshua Lawrence
Weiner, Page 7, Lines 8-25, Page 8 - 12, Lines 1-25, Page 13. Lines 1-2, Page 23, Lines 17-25,

Page 24, Lines 1-23, Pages 26, Lines 1-25, Pages 27, Lines 1-25, Pages 28, Lines 1-25, Pages 29,

{07302019D0CX.1} 2

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 3 of 149

1-25, Pages 30, Lines 1-25, Pages 31, Lines 1-25, Page 33, Line 1-25., Pages 34, Lines 1-25,

Page 35, Lines 1-25”),

The purpose of Defendants deceit to have District Judge George B. Daniels July 30, 2018
decision and order in favor of the Plaintiff overturned through deceit directly affecting the courts
administration and the Plaintiff's ability to seck justice by concealing their Morristown, New
Jersey office, Defendants the Law Office of Weiner & Weiner, LLC and Paul I Weiner, LLC, the
true address “The Shell Company’s.” (See Plaintiff's Exhibit “C”) the active concealed “Shell
Company” based in Morristown New Jersey operated by father and son Paul Ivan Weiner Esq.
and Joshua Lawrence Weiner Esq. Defendants for the purposes of evading New York State Laws

from year 2009 thru July 30, 2019, 10 years of fraud and deceit.

Defendants used the Co-Defendants company’s, advertisement, and website addresses to
set up fraudulent New York State Administration Registered Status and Federal Admission status
using Co-Defendants names and address Attorney State pretending to be New York State
licensed registered Attorney by setting up (“Virtual Office Networks Schemes”)(See Plaintiff's
Exhibit “D”) via the World Wide Web with the Co-Defendants, the purpose to evade New
York State Judiciary Laws the true reality Defendants had no working offices in New York State
and had no business litigating cases in the State of New York and being on Plaintiff's case
Farmer v. Fzoad.com et al. in the SDNY, in violation of New York State Judiciary Statutes and

violating Federal Law and other New York State Laws.

The Defendants, the Law Offices of Weiner & Weiner, LLC, and Paul I. Weiner, Esquire,
LLC, Paul Ivan Weiner Esq., (“PAUL WEINER”) New York State Attorney Registration

Number: [1648161], and son Joshua Lawrence Weiner Esq. (“ JOSHUA WEINER”) Esq., New

{07302019D0Cx.1} 3

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 4 of 149

York State Attorney Registration Number: [4510509] have concealed their “The Shell
Company” since 2009, used their New York State Attorney Registration Numbers to appear in
[2] cases in the SDNY under [1] a False Claims Act case in which they hoped to win a wind fall
of money for their hidden “Shell Company” had no right to appear on that case but no one at that
time questioned the New Jersey Attorneys when they appeared for the Plaintiff. (See Plaintiffs
Exhibit “E”) US EX REL. BRIAN ARYAI v. SKANSKA, No.09-CV-5456 (LGS) USDC,

5.D.NY 2009 thru March 19, 2019.

Case number [2] involved the same Plaintiff that appeared in the False Claims Act case
appeared in the second case [3] years later. (See Plaintiff's Exhibit “F”) Brian Aryat v.
Forfeiture Support Associates, 25 F. Supp. 3d 376 - No.10-CV-8952 (LAP) USDC, S.D.NY

Signed August 27, 2012.

From 2009 through March 19, 2019 The Defendants, the Law Offices of Weiner &
Weiner, LLC, and Paul I. Weiner, Esquire, LLC, Paul Ivan Weiner Esq., “PAUL WEINER”)
New York State Attorney Registration Number: [1648161], and son Joshua Lawrence Weiner
Esq.(“JOSHUA WEINER”) New York State Attorney Registration Number: [4510509] (See
Plaintiff's Exhibit *G”) made false allegations claiming to work for Budd Larner, P.C., were
actually paid subcontractors not employees but that did not stop the father and son pair from
using Budd Larner, P.C., name address, website and larger status to illegally register their names
with the New York State Office of Court Administrations to illegally obtain an Attorney
Registration number so they ean be admitted to practice Federal litigation in the United States
District Court for the SDNY and EDNY, while concealing their true address and “Shell
Company” in Morristown New Jersey, it’s impossible for Defendants to be working at both law

firms at the same time so they used a sophisticated way to make it appear that they were working

{07302019D0CX.1} 4

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 5 of 149

at Budd, Larner P.C., by implementing the ‘Virtual Office Scheme” while concealing their true

full time working address from other New York State Courts to evade New York States

Judiciary Laws.

Plaintiff's case is now one of those cases involved in the deceit and it starts with the Law
Offices of Weiner & Weiner, LLC, and Paul I. Weiner, Esquire, LLC, Paul Ivan Weiner Esq.,
(“PAUL WEINER”) New York State Attorney Registration Number: [1648161], and son Joshua
Lawrence Weiner (“ JOSHUA WEINER”) Esq., New York State Attorney Registration Number:
[4510509], with intent concealed their New Jersey law firm located at 60 Washington St #1 01g,
Morristown, NJ 07960, in the State of New Jersey, in Plaintiff's case Farmer v. Fzoad.com et.al,
WEINER with intent concealed the New Jersey firm address to fool the Southern District of New
York sitting Judges and the Plaintiff because they do not have a physical law office in the State
of New York which is required by law, (“In Arrowhead Capital, the Appellate Division affirmed
Justice Kornreich’s dismissal of the plaintiff's complaint due entirely to its non-resident lawyer’s
failure, in violation of Judiciary Law § 470, to maintain an office in New York.”), so JOSHUA
WEINER used other New Jersey firms as a “virtual office” (See, Marina District Dev. Co. v.
Taledano, 60 Mise.3d 1203A (NOR) (Sup. Ct., New York Co. June 18, 2018) the Co-Defendants
Budd Larner, P.C., (‘BUDD LARNER”) and Coughlin Duffy, LLP, (“CQUGHLIN DUFFY”) to
get around New York State Laws to engage in cover up, fraud and deceit that was used to taint
Plaintiff's case being heard in the SDNY. In addition JOSHUA WEINER failed to identify
himself as a partner or an associate of BUDD LARNER or with COUGHLIN DUFFY. (See
Plaintiff's Exhibit “H”) Paul I. Weiner’s E-Book PDF posted on the World Wide Web
illustrated and authored show the true suite number [5G], while suite 1G is publicly advertised

for deceitful purposes to the public on the World Wide Web through advertising and company

{07302019D0CX.1} 5

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 6 of 149

letterheads because they don’t want to be found if New Jersey tax authorities or the Internal

Revenue a/k/a the LR.S. came knocking.

Il. INTRODUCTION

l, Plaintiff pleads fraud with particularity required by CPLR 3016(b) is to inform a
defendant of the complained-of conduct. For that reason, CPLR 301 6(b) “should not be
so strictly interpreted as to prevent an otherwise valid cause of action in situations where
it may be impossible to state in detail the circumstances constituting a fraud.” 10 N.Y.3d
at 491 (internal quotation marks and citation omitted). Therefore, at the pleading stage, a
complaint need only “allege the basic facts to establish the elements of the cause of
action.” Jd. at 492. Thus, a plaintiff will satisfy CPLR 3016(b) when the facts permit a
“reasonable inference” of the alleged misconduct. [/d.Pludeman v. Northern Leasing

Sys., fac., 10 N.Y.3d 486, 491 (2008)].

2. This action has been initiated by Richard Farmer (hereinafter referred to as
“Plaintiff’) for violations of New York Judiciary Law § 487(1), (4malfitano v Rosenberg,

12 NY3d 8 [2009]) against the named defendants with the intent to deccive the court or

any party.

3. This action has been initiated by Richard Farmer (hereinafter referred to as
“Plaintiff’) for violations of New York Judiciary Law § 468-A Bicnnial registration of
attorneys Judiciary (JUD) 1. Every attorney and counselor-at-law admitted to practice in
this state on or before January first, nineteen hundred eighty-two, whether resident or
nonresident, shall file a biennial registration statement with the administrative office of

the courts on or before March first, nineteen hundred eighty-two in such form as the chief

{07302019DOCX.1} 6

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 7 of 149

administrator of the courts shall prescribe. An attorney who is admitted to practice after
January first, nineteen hundred eighty-two and on or before January first, nineteen
hundred eighty-six, shall! file a registration statement within sixty days after the date of
admission. An attorney who is admitted to practice after January first, nineteen hundred
eighty-six shall file a registration statement prior to taking the constitutional oath of

office,

4, This action has been initiated by Richard Farmer (hereinafter referred to as
“Plaintiff’) for violations of New York Judiciary Law § 470 Judiciary (JUD), Attorneys
having offices in this state may reside in adjoining state, Attorneys having offices in this
state may reside in adjoining state. A person, regularly admitted to practice as an attorney
and counselor, in the courts of record of this state, whose office for the transaction of law
business is within the state, may practice as such attorney or counselor, although he
resides in an adjoining state.

5. This action has been initiated by Richard Farmer (hereinafter referred to as
“Plaintiff’) for violations of New York Judiciary Law § 476, Action against attorney for
lending his name in suits and against person using name Judiciary (JUD) Action against
attorney for lending his name in suits and against person using name. If an attorney
knowingly permits a person not being his general law partner, or a elerk in his office, to
sue out a mandate, or to prosecute or defend an action in his name, he, and the person
who so uses his name, each forfeits to the party against whom the mandate has been sued
out, or the action prosecuted or defended, the sum of fifty dollars, to be recovered in an

action.

{07302019D0CX.1} ?

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 8 of 149

6. This action has been initiated by Richard Farmer (hereinafter referred to as
“PlaintifP’) for violations of New York Judiciary Law § 476-A, Action for unlawful
practice of the law Judiciary (JUD), 1. The attorney-general may maintain an action upon
his or her own information or upon the complaint of a private person or of a bar
association organized and existing under the laws of this state against any person,
partnership, corporation, or association, and any employee, agent, director, or officer
thereof who commits any act or engages in any conduct prohibited by law as constituting
the unlawful practice of the law. The term "action" as used in this subdivision shall be
construed to include both civil actions and criminal actions.

The term "unlawful practice of the law" as used in this article shall include, but is
not limited to,

(a) any act prohibited by penal law sections two hundred seventy, two hundred
seventy-a, two hundred seventy-e, two hundred seventy-onc, two hundred seventy-five,
two hundred seventy-five-a, two hundred seventy-six, two hundred eighty or fourteen
hundred fifty-two, or

(b) any other act forbidden by law to be done by any person not regularly licensed
and admitted to practice law in this state, or

{c) any act punishable by the supreme court as a criminal contempt of court under
section seven hundred fifty-B of this chapter.

2, Such a civil action may also be maintained by a bar association organized
and existing under the laws of the state of New York, upon an application to the supreme
court of the state of New York, or a justice thereof, for leave to bring the same by such

bar association on good cause shown therefor and proof that a written request was made

{07302019D0CX.1} 8

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 9 of 149

upon the attorney-general to bring such an action and that more than twenty days have
elapsed since the making of such request and he or she has failed or refused to bring such
an action.

7. This action has been initiated by Richard Farmer (hereinafter referred to as
“Plaintiff’) for violations of New York Judiciary Law § 476-B, Injunction to restrain
defendant from unlawful practice of the law Judiciary (JUD), Injunction to restrain
defendant from unlawful practice of the law. In a civil action brought as prescribed in
section four hundred seventy-six-a of this article, the final judgment in favor of the
plaintiff shall perpetually restrain the defendant from the commission or continuance of
the act complained of. A temporary restraining order to restrain the commission or
continuance thereof may be granted upon proof, by affidavit, that the defendant has
violated any of the provisions of such section. The provisions of statute or rule relating
generally to injunctions as provisional remedies in actions apply to such a temporary
restraining order and the proceedings thereupon, except that the plaintiff shall not be
required to file any undertaking before the issuance of such temporary restraining order,
shall not be liable for costs and shall not be liable for damages sustained by reason of the
restraining order in cases where judgment is rendered in favor of the person, firm or
corporation sought to be enjoined.

8. This action has been initiated by Richard Farmer (hereinafter referred to as
“Plaintiff’) for violations of New York Judiciary Law § 478, Practicing or appearing as
attorney-at-law without being admitted and registered Judiciary (JUD), Practicing or
appearing as attorney-at-law without being admitted and registered. It shall be unlawful

for any natural person to practice or appear as an attorney-at-law or as an attorney and

{07302019D0CX.1} 9

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 10 of 149

counselor-at-law for a person other than himself or herself in a court of record in this
state, or to furnish attorneys or counsel or an attorney and counsel fo render legal
services, or to hold himself or herself out to the public as being entitled to practice law as
aforesaid, or in any other manner, or to assume to be an attorney or counselor-at-law, or
to assume, use, or advertise the title of lawyer, or attorney and counselor-at-law, or
attorney-at-law or counselor-at-law, or attorney, or counselor, or attorney and counselor,
or equivalent terms in any language, in such manner as to convey the impression that he
or she is a legal practitioner of law or in any manner to advertise that he or she either
alone or together with any other persons or person has, owns, conducts or maintains a law
office or law and collection office, or office of any kind for the practice of law, without
having first been duly and regularly licensed and admitted to practice law in the courts of
record of this state, and without having taken the constitutional oath. Provided, however,
that nothing in this section shall be held to apply (1) to officers of societies for the
prevention of cruelty to animals, duly appointed, when exercising the special powers
conferred upon such corporations under section fourteen hundred three of the not-for-
profit corporation law; or (2) to law students who have completed at least two semesters
of law school or persons who have graduated from a law school, who have taken the
examination for admittance to practice law in the courts of record in the state
immediately available after graduation from law school, or the examination immediately
available after being notified by the board of law examiners that they failed to pass said
exam, and who have not been notified by the board of law examiners that they have
failed to pass two such examinations, acting under the supervision of a legal aid

organization when such students and persons are acting under a program approved by the

{07302019D0CX.1} 10

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 11 of 149

appellate division of the supreme court of the department in which the principal office of
such organization is located and specifying the extent to which such students and persons
may engage in activities otherwise prohibited by this statute; or (3) to law students who
have completed at least two semesters of law school, or to persons who have graduated
from a law school approved pursuant to the rules of the court of appeals for the admission
of attorneys and counselors-at-law and who have taken the examination for admission to
practice as an attorney and counselor-at-law immediately available after graduation from
law school or the examination immediately available after being notified by the board of
law examiners that they failed to pass said exam, and who have not been notified by the
board of law examiners that they have failed to pass two such examinations, when such
students or persons are acting under the supervision of the state or a subdivision thereof
or of any officer or agency of the state or a subdivision thereof, pursuant to a program
approved by the appellate division of the supreme court of the department within which
such activities are taking place and specifying the extent to which they may engage in
activities otherwise prohibited by this statute and those powers of the supervising
governmental entity or officer in connection with which they may engage in such
activities; or (4) an attorney and counselor-at-law or the equivalent who is admitted to the
bar in another state, territory, district or foreign country and who has been admitted to
practice pro hac vice in the state of New York within the limitations prescribed in the
rules of the court of appeals; or (5) an attorney licensed as a legal consultant under rules
adopted by the court of appeals pursuant to subdivision six of section fifty-three of this
chapter and rendering legal services in the state within limitations prescribed in such

rules.

{07302019DOCX.1} 41

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 12 of 149

9. This action has been initiated by Richard Farmer (hereinafter referred to as
“Plaintiff’) for violations of New York Judiciary Law § 483, Signs advertising services
as attorney at law, Judiciary UD), It shall be unlawful for any person to maintain on real
property or to permit or allow any other person to maintain, on such property a sign, in
any language, to the effect that an attorney-at-law or legal services are available therein
unless the full name of the attorney-at-law or the firm rendering such services is set forth
thereon. In any prosecution for violation of the provisions of this section the existence of
such a sign on real property shall be presumptive evidence that it was placed or permitted
to exist thereon with the knowledge and consent of the person or persons in possession of
said premises.

10. This action has been initiated by Richard Farmer (hereinafter referred to as
“Plaintiff’) for violations of New York Judiciary Law § 484, None but attorneys to
practice in the state, Judiciary (JUD), No natural person shall ask or receive, directly or
indirectly, compensation for appearing for a person other than himself as attorney in any
court or before any magistrate, or for preparing deeds, mortgages, assignments,
discharges, leases or any other instruments affecting real estate, wills, codicils, or any
other instrument affecting the disposition of property after death, or decedents' estates, or
pleadings of any kind in any action brought before any court of record in this state, or
make it a business to practice for another as an attorney in any court or before any
magistrate unless he has been regularly admitted to practice, as an attorney or counselor,
in the courts of record in the state; but nothing in this section shall apply (1) to officers of
societies for the prevention of cruelty to animals, duly appointed, when exercising the

special powers conferred upon such corporations under section fourteen hundred three of

{07302019DOCX.1} 12

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 13 of 149

the not-for-profit corporation law; or (2) to law students who have completed at least two
semesters of law school or persons who have graduated from a law school, who have
taken the examination for admittance to practice law in the courts of record in the state
immediately available after graduation from law school, or the examination immediately
available after being notified by the board of law examiners that they failed to pass said
exam, and who have not been notified by the board of law examiners that they have
failed to pass two such examinations, acting under the supervision ofa legal aid
organization, when such students and persons are acting under a program approved by the
appellate division of the supreme court of the department in which the principal office of
such organization is located and specifying the extent to which such students and persons
may engage in activities prohibited by this statute; or (3) to persons who have graduated
from a law school approved pursuant to the rules of the court of appeals for the admission
of attorneys and counselors-at-law and who have taken the examination for admission to
practice as an attorney and counselor-at-law immediately available after graduation from
law school or the examination immediately available after being notified by the board of
law examiners that they failed to pass said exam, and who have not been notified by the
board of law examiners that they have fatled to pass two such examinations, when such
persons are acting under the supervision of the state or a subdivision thereof or of any
officer or agency of the state or a subdivision thereof, pursuant to a program approved by
the appellate division of the supreme court of the department within which such activities
are taking place and specifying the extent to which they may engage in activities
otherwise prohibited by this statute and those powers of the supervising governmental

entity or officer in connection with which they may engage in such activities; or (4) an

{07302019D0CX.1} 13

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 14 of 149

attorney and counselor-at-law or the equivalent who is admitted to the bar in another
state, territory, district or foreign country and who has been admitted to practice pro hac
vice in the State of New York within the limitations prescribed in the rules of the court of
appeals; or (5) an attorney licensed as a legal consultant under rules adopted by the court
of appeals pursuant to subdivision six of section fifty-three of this chapter and rendering
legal services in the state within limitations prescribed in such rules.

ll. This action has been initiated by Richard Farmer (hereinafter referred to as
“Plaintiff’) for violations of New York Judiciary Law § 485, Violation of certain
preceding sections a misdemeanor, Judiciary (JUD), Except as provided in section four
hundred eighty-five-a of this article, any person violating the provisions of section four
hundred seventy-eight, four hundred seventy-nine, four hundred eighty, four hundred
eighty-one, four hundred eighty-two, four hundred eighty-three or four hundred eighty-
four of this article, shall be guilty of a misdemeanor,

12. This action has been initiated by Richard Farmer (hereinafter referred to as
“Plaintiff’) for violations of New York Judiciary Law § 485-A, Violation of certain
sections a class E felony, Judiciary JUD), Any person who violates the provisions of
sections four hundred seventy-eight, four hundred eighty-four, four hundred eighty-six or
four hundred ninety-five of this article is guilty of a class E felony when he or she: (1)
falsely holds himself or herself out as a person licensed to practice law in this state, a
person otherwise permitted to practice law in this state, or a person who can provide
services that only attorneys are authorized to provide; and (2) causes another person to
suffer monetary loss or damages exceeding one thousand dollars or other material

damage resulting from impairment of a legal right to which he or she is entitled.

{07302019DOCX.1} 14

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 15 of 149

13. This action has been initiated by Richard Farmer (hereinafter referred to as
“Plaintiff’) for violations of New York Judiciary Law § 495, Corporations and voluntary
associations not to practice law, Judiciary (JUD),

1. No corporation or voluntary association shall

(a) practice or appear as an attorney-at-law for any person in any court in this
state or before any judicial body, nor

(b) make it a business to practice as an attorney-at-law, for any person, in any of
said courts, nor

(c) hold itself out to the public as being entitled to practice Jaw, or to render legal
services or advice, nor

(d) furnish attorneys or counsel, nor

(e) render legal services of any kind in actions or proceedings of any nature or in
any other way or manner, nor

(f) assume in any other manner to be entitled to practice law, nor

(g) assume, use or advertise the title of lawyer or attorney, attorney-at-law, or
equivalent terms in any language in such manner as to convey the impression that it 1s
entitled to practice law or to furnish legal advice, services or counsel, nor

(h) advertise that either alone or together with or by or through any person
whether or not a duly and regularly admitted attorney-at-law, it has, owns, conducts or
maintains a law office or an office for the practice of law, or for furnishing legal advice,
services or counsel.

2. No corporation or voluntary association shall itself or by or through its officers,

agents or employees, solicit any claim or demand, or taken an assignment thereof, for the

{07302019D0CX.1} 15

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 16 of 149

purpose of representing any person in the pursuit of any civil remedy, nor solicit any
claim or demand for the purpose of representing as attorney-at-law, or of furnishing legal
advice, services or counsel to, a person sued or about to be sued in any action or
proceeding or against whom an action or proceeding has been or is about to be brought,
or who may be affected by any action or proceeding which has been or may be instituted
in any court or before any judicial body.

Nothing herein contained shall affect any assignment heretofore or hereafter taken
by any moneyed corporation authorized to do business in the state of New York or its
nominee pursuant to a subrogation agreement or a salvage operation. Any corporation or
voluntary association violating the provisions of this subdivision or of subdivision one of
this section shali be liable to a fine of not more than five thousand dollars and every
officer, trustee, director, agent or employee of such corporation or voluntary association
who directly or indirectly engages in any of the acts prohibited in this subdivision or in
subdivision one of this section or assists such corporation or voluntary association to do
such prohibited acts is guilty of a misdemeanor.

The fact that such officer, trustee, director, agent or employee shall be a duly and
regularly admitted attorney-at-law, shall not be held to permit or allow any such
corporation or voluntary association to do the acts so prohibited nor shall such fact be a
defense upon the trial of any of the persons mentioned herein for a violation of the
provisions of this subdivision or subdivision one of this section.

3. No voluntary association or corporation shall ask or recetve directly or
indirectly, compensation for preparing deeds, mortgages, assignments, discharges, leases,

or any other instruments affecting real estate, wills, codicils, or any other instruments

{07302019DOCX.1} 16

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 17 of 149

affecting disposition of property after death or decedents' estates, or pleadings of any
kind in actions or proceedings of any nature. Any association or corporation violating the
provisions of this subdivision is guilty of a misdemeanor unless otherwise provided by
section four hundred eighty-five-a of this article.

4, Subdivisions one and two of this section shall not apply to any corporation or
voluntary association lawfully engaged in a business authorized by the provisions of any
existing statute.

5. This section shall not apply to a corporation or voluntary association lawfully
engaged in the examination and insuring of titles to real property, in the preparation of
any deeds, mortgages, assignments, discharges, leases or any other instruments affecting
real property insofar as such instruments are necessary to the examination and insuring of
titles, and necessary or incidental to loans made by any such corporation or association;
nor shall it prohibit a corporation or voluntary association from employing an attorney or
attorneys in and about its own immediate affairs or in any litigation to which it is or may
be a party.

Nothing herein contained shall be construed to prevent a corporation or
association from furnishing to any person, lawfully engaged in the practice of law, such
information or such clerical services in and about his professional work as, except for the
provisions of this section, may be lawful, provided that at all times the lawyer receiving
such information or such services shall maintain full professional and direct
responsibility to his clients for the information and services so received. But no

corporation shall be permitted to render any services which cannot lawfully be rendered

{07302019DOCX.1} 17

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 18 of 149

by a person not admitted to practice law in this state nor to solicit directly or indirectly
professional employment for a lawyer.

6. This section shall not apply to a corporation organized under article fifteen, or
authorized to do business in this state under article fifteen-A, of the business corporation
law.

7, This section does not apply to organizations which offer prepaid legal services;
to non-profit organizations whether incorporated or unincorporated, organized and
operating primarily for a purpose other than the provision of legal services and which
furnish legal services as an incidental activity in furtherance of their primary purpose; or
to organizations which have as their primary purpose the furnishing of legal services to

indigent persons.

14, This action has been initiated by Richard Farmer (hereinafter referred to as
“Plaintiff’) Violations of 2011 US Code Title 18 - Crimes and Criminal Procedure Part I

- CRIMES (§§ 1 - 2725);

15, This action has been initiated by Richard Farmer (hereinafter referred to as
“Plaintiff’) Violations of 18 USC § Chapter 63 - MAIL FRAUD AND OTHER FRAUD

OFFENSES (§§ 1341 - 1351);

16. This action has been initiated by Richard Farmer (hereinafter referred to as
“Plaintiff’) Violations of 18 USC § 1343 (2011), §1343. Fraud by wire, radio, or
television, Whoever, having devised or intending to devise any scheme or artifice to
defraud, or for obtaining money or property by means of false or fraudulent pretenses,

representations, or promises, transmits or causes to be transmitted by means of wire,

{07302019D0CX.1} 18

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 19 of 149

radio, or television communication in interstate or foreign commerce, any writings, signs,
signals, pictures, or sounds for the purpose of executing such scheme or artifice, shall be

fined under this title or imprisoned not more than 20 years, or both.,

17. This action has been initiated by Richard Farmer (hereinafter referred to as
“Plaintiff’) Violations New York State Section 349-350, Deceptive acts and practices
unlawful General Business (GBS) and False advertising unlawful General Business

(GBS).

Wi. STATEMENT OF FACTS

18. The Law Offices of Weiner & Weiner, LLC, and Paul I. Weiner, Esquire, LLC,
Paul Ivan Weiner Esq., and son Joshua Lawrence Weiner Esq., have been conducting this
scheme of deceit dating back to 2009 inside the United States District Court for the
Southern District of New York for years, (See Plaintiff's Exhibit “I” and “F”) that
Defendants have no business being litigating case in the State of New York because they
are New Jersey Attorneys registered in the State of New Jersey not registered in the State
of New York, Through trickery deceit and fraud the New Jersey Attorneys and the Co-
Defendants for years helped each other out by creating optical illusions by working with
their associates to get around New York State laws in which they succeeded by fooling
District Court Judges and Magistrate Judges inside the SDNY and the EDNY courts
administration until now.

19, Since the submission of Joshua Weiner’s November 19, 2018 filing Motion to
Vacate Defendants Default Judgment, The Law Offices of Weiner & Weiner, LLC, and

Paul I. Weiner, Esquire, LLC, Paul Ivan Weiner Esq., and son Joshua Lawrence Weiner

{07302019D0CX.1} 19

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 20 of 149

Esq., has made an attempt to conceal the firm’s true Morristown New Jersey address that
can only be found on the World Wide Web by using the firm’s original telephone
numbers and fax, Plaintiff has located those original telephone numbers and fax numbers
from the firms letterheads and internet promo’s to other New Jersey Law Firms. Counsel
Weiner who controls the internet marketing content of the law firm is very good at
concealing content but Plaintiffis very good at finding hidden content when the nature of

deceit is being committed that involves a United States District Court and the Plaintiff.

20, In January 2019 after learning that Budd Larner, P.C. will close after a Partner
was indicted by the United States Attorneys for the Southern District of New York,
through trickery and deceit Joshua Weiner and Paul I. Weiner decided that it was time to
move on from Budd Larner, P.C., to set up another (“Virtual Office Scheme”) with the
Law Firm of Coughlin Duffy LLP, located at 350 Mt. Kemble Avenue in Morristown
New Jersey writes, advertises and displays the following messages on the world wide
web and the Law Offices of Weiner & Weiner, LLC website with the intent to deceive
the public, the New York Courts and the Plaintiff; they are not former members of the
Law Offices of Weiner & Weiner LLC, the law office is still open and operating under
the same name well after Coughlin Duffy posted the advertisement on April 24, 2019,

(See Plaintiff's Exhibit “I’’) https://Awww.weineremploymentlaw.com/ website
posting dated April 24; 2019 on the website of the Law of Offices of Weiner & Weiner,
LLC with a posting from COUGHLIN DUFFY welcoming the merger, while the Law of
Offices of Weiner & Weiner, LLC, remain open and concealed. (See Plaintiff's Exhibit

“J”)

{07302019DOCX.1} 20

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 21 of 149

Paul |, Weiner and Joshua L. Weiner
Formerly members of Law Offices of Weiner & Weiner LLC,

are pleased to announce they have joined

Coughlin Duffyu

wiawrcouantndutly com

Zt; The named Defendants use elaborate voice mail systems and an off-site
contracted switchboard company to make it look there attorneys are actually working out
of an office space but they don’t, anyone that calls the number are quickly switched to a
voice mail recording is nothing but an elaborate optical illusion of smoke, mirrors, and
special effects to make it look like the WEINER firm works for COUGHLIN DUFFY is
the same ruse they used with BUDD LARNER firm when JOSHUA WEINER filed the
Motion to Vacate Defendants Default Judgment in Farmer v. Fzoad.com et al, case on
November 19, 2018. (See Plaintiff's Exhibit “A”) WEINERS Motion to Vacate
Defendants Default Judgment dated November 19, 2018.

22, Defendants the Law Offices of Weiner & Weiner, LLC who are operating their
real business in the State of New Jersey at an undisclosed location in State of New Jersey
now undisclosed are operating a shell game (“A Swindling Trick”) a/k/a the cups and
balls trick and thimblerig, a rigged system that’s being kept secret from litigants in the
State of New York, designed to trick and fool the New York State Courts and its

administration manipulated or controlled by deceptive or dishonest means. The purpose

{07302019DOCX.1} 21

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 22 of 149

of the ruse the Law Offices of Weiner and Weiner, LLC, do not have a working office in
the State of New York that’s required by New York State Jaw so the owners father and
son Paul Ivan Weiner and Joshua L. Weiner go out, seek and obtain the authorization and
the use of other firms Co-Defendants Budd Larner, P.C., and Coughlin Duffy, LLP, to
conceal their businesses deceit and fraud which also violates New York State Law.

23. The ruse was revealed on April 24, 2019 when Coughlin Duffy LLP, a firm
headquartered in the State of New Jersey with offices in New York advertised on the
World Wide Web that the Law Offices of Weiner & Weiner LLC, (See Plaintiff's
Exhibit “I” and “J”), Attorneys in New Jersey had merged with the law firm Coughlin
Duffy LLP, and the merger involves the add on addition of employment law litigation
services to the Coughlin Duffy law firm. Yet another cloak and mirage shell game to
keep the offices of Weiner & Weiner, LLC hidden from New York State courts and New
York State Litigants.

24. The Law office of Weiner & Weiner, LLC has always operated their New Jersey
law firm the two man boutique operation at 60 Washington St #1012, Morristown, NJ
07960 since January 1982. (See Plaintiff's Exhibit “K”) Paul I. Weiner Esq. and Joshua
Weiner’s LinkedIn Page and public admission.

25. The family owned law practice The Law office of Weiner & Weiner, LLC
subcontracted their legal services out to other firms thereby concealing their business of
operations therefore creating the illusion that they are actual employees of the firms that
they represent but the true nature they are independent contractors employed under their

own LLC.

{07302019D0CX.1} 22

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 23 of 149

26. If by chance a problem arises which has never risen until now Defendants only
defense will be; we have offices in the City of New York, so the questions remains; why
haven’t you disclosed your offices the Law Offices of Weiner & Weiner, LLC doing
business at 60 Washington St #101g, Morristown, NJ 07960 to the New York State
Courts,

27. Budd Larner, LLP does not have an office in Manhattan New York they have a
telephone voicemail set up that’s linked to the McLaughlin & Stern LLP, the “Virtual
Office Scheme’’) the firm’s voicemail systems the firm occupies floors 15 through 22 at
260 Madison Avenue in New York City, Budd Larner, LLP alleged voicemail system
occupies the 21st FL. not FL. 18 that’s listed on the company’s web page with has
telephone numbers and voice mail systems linked to offices in different states that do not
exist was not admitted to the U.S. District Court for the SDNY and the EDNY courts as
advertised in their business letterhead and web page were erroneous, were used to
deceive the public, the court or any party described in New York State Judiciary Law
New York Judiciary Law § 487(1), (Amalfitano v Rosenberg, 12 NY3d 8 [2009]). In July
2019 Defendant Mitchel Rait Esq. made an announcement on the company’s website
www.buddlarner.com that the company will be closing after 85 years in business. (See
Plaintiff's Exhibit “L”’)

28. Plaintiff supplies a true copy of Joshua L. Weiner’s Budd Larner, “Virtual Office
Web Page Scheme” of deceit and fraud into evidence. (See Plaintiff's Exhibit “M”’’)

2, Plaintiff supplies a true copy of Paul I. Weiner’s Budd Larner, “Virtual Office

Web Page Scheme” of deceit and fraud into evidence, (See Plaintiff's Exhibit “O”)

{07302019D0CX.1} 23

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 24 of 149

30. Plaintiff supplies a history of cases litigated by the Law Offices of Weiner &
Weiner, LLC and its Co-Defendants Budd, Larner, P.C., showing and confirming that
both Defendants business operations had knowledge and co-mingled in cases litigated in
in the State of New York and conducted fraud in the United States District Court in the
SDNY, see specifically Plaintiff Exhibit “T” will confirm that Joshua Weiner Esq.
continues the fraud and deceit with Co-Defendants Coughlin Duffy, LLP.

(See Plaintiff's Exhibit *P”, “QO”, “R”, “S” and “T”)
a) Exhibit “P” id, No, 00-CV-3317 (WCC) DIST, SDNY, November 3, 2000.
b) Exhibit *Q” id. No. 08-CV-2756 DIST, SDNY, August 13, 2008.
c) Exhibit “R” id. No. 2015-CV-3963 (CCC) DIST, SDNY, July 27, 2016.
d) Exhibit “S” id. No. 15-CV-4353 (SJF)(GRB) DIST, SDNY, September 25, 2017.
e) Exhibit “T” id. No. 18-CV-10110 (PAE) DIST, SDNY, June 12, 2019. Joshua

Weiner, Coughlin Duffy, LLP.

IV, HISTORY AND CONCEALMENT
OF
THE LAW OFFICE OF WEINER & WEINER, LLC, and
PAUL I WEINER ESQUIRE, LLC

[“A New Jersey Shell Company” |

31. Plaintiff uncovered a scheme of deceit and fraud that involves each Co-Defendant
starting with the Law Offices of Weiner & Weiner, LLC, the hidden concealed “Shell
Company” based in Morristown New Jersey, Defendants father and son New Jersey
Attorneys Joshua Lawrence Weiner and Paul lvan Weiner, together with Co-Defendants

Budd Larner, P.C., and Coughlin Duffy, LLP, executed upon a United States District

{07302019D0CX,1} 24

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 25 of 149

Court for the Southern District of New York and the Plaintiff the fraud and deceit to
overturn District Judge George B. Daniels July 30, 2018 Decision and Order for Default
Judgment in favor of the Plaintiff that occurred [1] year ago from tomorrow to have
Plaintiffs case tried in the New York Federal Court after failing to have a meritorious
excuse to have their defense Default Judgment overturned, the Co-Defendants the Law
Offices of Weiner & Weiner, LLC based in Morristown New Jersey who has no law
offices in the State of New York used other large New Jersey law firms (“Close
associates to father Paul I. Weiner”) also based in Morristown New Jersey such as each
Co-Defendant to appear on Plaintiffs case in the SDNY while concealing their own
business and operations “The Shell Company” in Morristown New Jersey because New
Jersey Attorney’s and now current Defendants Joshua Weiner having concealed his

Morristown NJ law office have no business appearing on Plaintiff's case.

32, Defendant Joshua L. Weiner Esq., and his Co Defendant father Paul [van Weiner
Esq., with the consent and cooperation of each Co-Defendant also used the other Co-
Defendants business names and addresses to apply falsely for New York State
Administration Attorney Registration Status and Federal Admissions registration in both
United States District Court for the SDNY and EDNY, falsely appear on New York State
litigation cases while concealing their own Morristown New Jersey law office “The
Shell Company” and they have been do so with intent since 2009 that violates Federal
and State law in the State of New York and in the State of New Jersey. The scheme of
deceit is known as the (“Virtual Office Scheme”), the Defendants used this highly

sophisticated optical telephone, live personal and data software that’s linked and set up to

{07302019DOCX.1} 25

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 26 of 149

the Defendants cellular phones, email and business website to make it appear that the
New Jersey lawyers have an onsite operating office, and a live secretary but it’s nothing
but an optical illusion of smoke and mitrors and C,.G.L., a noun; computer-generated
imagery (special visual effects created using computer software). "fewer real stunts are
performed because filmmakers can just use CGI", the best person who actually described
C.G.L. the best is the famous director George Lucas who described CGI as a trick.

33. Defendants use the Virtual Office Scheme to conduct a massive amount of
document fraud and wire fraud to New York State Courts from their New Jersey offices
to make it appear that they have offices in New York City, Budd Larner, P.C., also used
the Virtual Office scheme but the reality is they don’t have offices in New York City,
they advertise that they have offices in New York City but they don’t they use the Virtual
Office Scheme to get around New York States Judiciary laws but in reality they are
violating New York State law by performing a trick.

34, Now Coughlin Duffy, LLP does have an actual office space in New York City at
88 Pine St, 28th Floor Wall Street Plaza, New York, NY 10005, but its only used for
insurance litigation, the company does not have an employment law division department
in its law offices Headquartered at 350 Mount Kemble Avenue in Morris Town, NJ or at
its New York City address it’s a ‘Virtual Office Scheme” that was implemented on
April 24, 2019 by both parties the Law Offices of Weiner & Weiner, LLC and its Co-
Defendants Coughlin Duffy, LLP to engage in consumer fraud and deceit in New York
State to fool the New York State Courts, its Court Administration and New York State

consumers who may require legal assistance.

{07302019D0CX.1} 26

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 27 of 149

V. JURISDICTION AND VENUE

35. This Court may exercise original subject matter jurisdiction over the instant action
pursuant to 28 U.S.C. §§ 1331 and 1343(a)(4) because it arises under the laws of the

United States.

36. This Court has supplemental jurisdiction over Plaintiffs state law claim(s)
because such claims arise out of the same common nucleus of operative facts as his

federal claims asserted herein.

37. This Court may properly maintain personal jurisdiction over Defendants because
Defendants’ contacts with this state and this judicial district are sufficient for the exercise
of jurisdiction over Defendants to comply with traditional notions of fair play and
substantial justice, satisfying the standard set forth by the United States Supreme Court in

International Shoe Co. v. Washington, 326 U.S. 310 (1945) and its progeny.

38. Pursuant to 28 U.S.C. § 1391(b)(1) and (b)(2), venue is properly laid in this
district because Defendants reside in and/or conduct business in this judicial district and
because a substantial part of the acts and/or omissions giving rise to the claims set forth

herein occurred in this judicial district.

39. The fraud and Deceit occurred in the United States District Court for the Southern
District of New York and against the Plaintiff in a related case being heard in the same
Cout, the named Defendants are registered in the State of New York with Defendants the
Law Offices of Weiner & Wetner, LLC, who has obtained their New York State

registration by false means and by concealing their true business operations and address.

{07302019D0Cx.1} 27

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 28 of 149

VI. PARTIES

40, Defendant the Law Offices of Weiner & Weiner, LLC, and Paul I. Weiner,
Esquire, LLC, Paul lvan Weiner Esq., and son Joshua Lawrence Weiner Esq., New York
State Attorney Registration Number: [1648161] (‘Corporate Defendant”) is a New York
domestic for-profit entity, engages in the business of providing legal services. He is
personally liable herein under applicable law(s) permitting personal liability because he
exercised control and supervision over Plaintiff, was aware of his protected rights under
the laws asserted herein and is responsible for overseeing payroll matters and for

complying with federal and state wage laws.

41. Defendant Budd Larner, a Professional Corporation, d/b/a Budd Larner, P.C.,
New York State DOS ID #: 994276, Henry A. Larner Esq., New York State Attorney
Registration Number: [2146587] (“Defendant”) is upon information and belief, the
owner, chairman, chief executive officer and/or overseer of operations within the
Corporate Defendant. He is personally liable herein under applicable law(s) permitting
personal liability because he exercised control and supervision over Plaintiff, was aware
of his protected rights under the laws asserted herein and is responsible for overseeing

payroll matters and for complying with federal and state wage laws.

42, Defendant Budd Larner, a Professional Corporation, d/b/a Budd Larner, P.C.,
New York State DOS ID #: 994276, Mark D. Larner Esq., New York State Attorney
Registration Number: [None] (“Defendant”) is upon information and belief, the owner,
chairman, chief executive officer and/or overseer of operations within the Corporate

Defendant. He is personally liable herein under applicable law(s) permitting personal

{07302019DOCX.1} 28

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 29 of 149

liability because he exercised control and supervision over Plaintiff, was aware of his
protected rights under the laws asserted herein and is responsible for overseeing payroll

matters and for complying with federal and state wage laws.

43, Defendant Budd Larner, a Professional Corporation, d/b/a Budd Larner, P.C.,
New York State DOS ID #: 994276, Mitchel Rait Esq., New York State Attorney
Registration Number: [2172062] (“Defendant’’) is upon information and belief, the
owner, chairman, chief executive officer and/or overseer of operations within the
Corporate Defendant. He is personally liable herein under applicable law(s) permitting
personal liability because he exercised control and supervision over Plaintiff, was aware
of his protected rights under the laws asserted herein and is responsible for overseeing

payroll matters and for complying with federal and state wage laws.

44, Defendant Budd Larner, a Professional Corporation, d/b/a Budd Larner, P.C.,
New York State DOS ID #: 994276, Peter John Frazza Esq., New York State Attorney
Registration Number: [None] (“Defendant”) is upon information and belief, the owner,
chairman, chief executive officer and/or overseer of operations within the Corporate
Defendant. He is personally liable herein under applicable law(s) permitting personal
liability because he exercised control and supervision over Plaintiff, was aware of his
protected rights under the laws asserted herein and is responsible for overseeing payroll

matters and for complying with federal and state wage laws.

45. Defendant Budd Larner, a Professional Corporation, d/b/a Budd Larner, P.C.,
New York State DOS ID #: 994276, Susan Reach Winters Esq., New York State

Attorney Registration Number: [None] (“Defendant”) is upon information and belief, the

{07302019D0CX.1} 29

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 30 of 149

owner, chairman, chief executive officer and/or overseer of operations within the
Corporate Defendant. He is personally liable herein under applicable law(s) permitting
personal liability because he exercised control and supervision over Plaintiff, was aware
of his protected rights under the laws asserted herein and is responsible for overseeing

payroll matters and for complying with federal and state wage laws.

46, Defendant Law offices of Coughlin Duffy , a Professional Corporation, d/b/a
Coughlin Duffy, LLP, New York State DOS ID #: 3049913, Kevin T. Coughlin, Esq.,
New York State Attorney Registration Number: [1698885] (‘Defendant’) is upon
information and belief, the owner, chairman, chief executive officer and/or overseer of
operations within the Corporate Defendant. He is personally liable herein under
applicable law(s) permitting personal liability because he exercised control and
supervision over Plaintiff, was aware of his protected rights under the laws asserted
herein and is responsible for overseeing payroll! matters and for complying with federal

and state wage laws.

47. Defendant Law offices of Coughlin Duffy , a Professional Corporation, d/b/a
Coughlin Duffy, LLP, New York State DOS ID #: 3049913, Timothy I. Duffy, Esq.,
New York State Attorney Registration Number: [None] (“Defendant”) is upon
information and belief, the owner, chairman, chief executive officer and/or overseer of
operations within the Corporate Defendant. He is personally liable herein under
applicable law(s) permitting personal liability because he exercised control and
supervision over Plaintiff, was aware of his protected rights under the laws asserted
herein and is responsible for overseeing payroll matters and for complying with federal

and state wage laws.

{07302019D0CX.1} 30

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 31 of 149

48. Defendants are hereinafter sometimes collectively referred to as the “Individual

Defendants.”

49. At all times relevant herein, Defendants acted by and through their agents,
servants, and employees, each of whom acted at all times relevant herein in the course

and scope of their employment with and for the Corporate Defendant.

VII. BREIF HISTORY OF JOSHUA LAWRENCE WEINER ESQ. SCHEME
AND RUSE TO COMMIT FRAUD IN THE DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

50, Opposing Counsel Joshua Lawrence Weiner Esq., who works with his father Paul
Ivan Weiner Esq. ina small New Jersey boutique law firm known as Paul I. Weiner,
Esquire, LLC a/k/a the Law offices of Weiner & Weiner, P.C., own by his father since
January 1982 — Present 37 years 7 months, together in 2018 concocted a scheme of deceit
with other partnering law firms the Co-Defendants to conceal the Weiner’s Law Firm
from Southern District of New York and the Plaintiff because the pair are New Jersey
Attorneys who do not have an office in the State of New York, they only one in the State
of New Jersey, so the Defendants came up with a plan to use their clients firm Budd
Larsen, P.C., to appear on the case thereafter took the six months to join, combined, and
later merge their small concealed business boutique operation Paul I. Weiner, Esquire,

LLC a/k/a the Law offices of Weiner & Weiner, P.C., with Couglin Duffy, LLP.

51. The father and son pair had no office of operations in the State of New York for
38 years, which makes them ineligible to practice law in the State of New York and if
they had secured litigation or practice law that would be a violation of New York State

{07302019DOCX.1} 31

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 32 of 149

Judiciary Law § 470, for out of State attorneys who must have an office in the State of
New York to practice litigation, on November 19, 2018 when Weiner executed and
submitted his clients Motion to Vacate Defendants Default Judgment he was not an
employee or partner of Budd Larsen Law, LLP he alleged to be a chairperson who
worked for the New Jersey office, he did not work at the New York City office, he was
always employed at Paul I. Weiner, LLC a/k/a the Law offices of Weiner & Weiner
Employment & Labor Law Attorneys which merged with Couglin Duffy, LLP in May
2019. All named Defendants violated NJ Laws and New York State Laws by concealing
the true status and residency of co-Defendants Joshua Lawrence Weiner and Paul I.
Weiner Esq., lawyers residing and working full time in the State of New Jersey, while
trying and attempting to clean up their fraud and deceit by merging with Couglin Duffy,
LLP in May 2019 with Joshua Weiner changing his employment status to partner while
he still maintains his employment with Esquire, LLP based in Short Hills, New Jersey is
where he has always been was nothing but a ruse to cover up his illegal activity in
breaking New York State law. On May 23, 2019 before Judge Wang counsel Weiner had
no business appearing before the Court the reason he was not registered as a New York
State Licensed Attorney with Cougiin Duffy, LLP in May 2019 which effects his
appearance and admissions status in the District Courts for the Southern District of New
York, if the attorney is not registered in the State of New York he has no active

admissions in Federal Court.

52. As a result of Defendants violations Plaintiff is owed $ 25,000,000.00 in damages.

{07302019DO0CX.1} 32

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 33 of 149

COUNT I
VIOLATION OF NEW YORK STATE JUDICIARY LAW §487

[Misconduct by attorneys]

53. Judiciary Law § 487(1) provides, among other things, that an attorney who is
"ouilty of any deceit or collusion, or consents to any deceit or collusion, with intent to
deceive the court or any party .. . forfeits to the party injured treble damages, to be
recovered ina civil action." A plaintiff may bring an action to recover damages for
attorney deceit regardless of whether the attorney's deceit was successful (Amalfitano v.
Rosenberg, 12 NY3d 8 [2009]). Further, the plaintiff in a section 487 case may recover
the legal expenses incurred as a proximate result of a material misrepresentation in a prior
action (see Pomerance v McGrath, 124 AD3d 481, 485 [1" Dept. 2015], /v dismissed 25

NY3d 1038 [2015]).

COUNT II
VIOLATION OF NEW YORK STATE JUDICIARY LAW §468-A

[Biennial registration of attorneys]

54. Violations of New York Judiciary Law § 468-A Biennial registration of attorneys
Judiciary (JUD) 1. Every attorney and counselor-at-law admitted to practice in this state
on or before January first, nineteen hundred eighty-two, whether resident or nonresident,
shall file a biennial registration statement with the administrative office of the courts on
or before March first, nineteen hundred cighty-two in such form as the chief
administrator of the courts shall prescribe. An attorney who is admitted to practice after

January first, nineteen hundred eighty-two and on or before January first, nineteen

{07302019DOCX.1} 33

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 34 of 149

hundred eighty-six, shall file a registration statement within sixty days after the date of
admission. An attorney who is admitted to practice after January first, nineteen hundred
eighty-six shall file a registration statement prior to taking the constitutional oath of
office. (See, Matter of Horoshko, 218 A.D.2d 339, 341, 638 N.Y.S.2d 445). By orders
entered April 24, 1997 (230 A.D.2d 366, 657 N.Y.S.2d 133) and February 3, 1998 (240

A.D.2d 106, 676 N.Y.S.2d 1),

COUNT Ill
VIOLATION OF NEW YORK STATE JUDICIARY LAW §470

[Attorneys having offices in this state may reside in adjoining state]

55. Violations of New York Judiciary Law § 470 Judiciary (JUD), Attorneys having
offices in this state may reside in adjoining state, Attorneys having offices in this state
may reside in adjoining state. A person, regularly admitted to practice as an attorney and
counselor, in the courts of record of this state, whose office for the transaction of law
business is within the state, may practice as such attorney or counselor, although he
resides in an adjoining state. (See, Arrowhead Capital Finance v. Cheyne Specialty
Finance Fund, 154 A.D.3d 523 (Ist Dep’t 2017) (See, Schoenefeld v. State, 25 N.Y.3d 22
(2015). In Marina District Dev. Co. v. Taledano, 60 Mise.3d 1203A (NOR) (Sup. Ct.,
New York Co. June 18, 2018), in Law Office of Angela Barker v. Broxton, _— Mise.3d

, 2018 Slip Op.2816 (App. Term Ist Dep’t June 11, 2018).

{07302019DOCX.1} 34

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 35 of 149

COUNT IV
VIOLATION OF NEW YORK STATE JUDICIARY LAW §476

[Action against attorney for lending his name in suits and against person using name]

56. Violations of New York Judiciary Law § 476, Action against attorney for lending
his name in suits and against person using name Judiciary (JUD) Action against attorney
for lending his name in suits and against person using name. If an attorney knowingly
permits a person not being his general law partner, or a clerk in his office, to sue out a
mandate, or to prosecute or defend an action in his name, he, and the person who so uses
his name, each forfeits to the party against whom the mandate has been sued out, or the

action prosecuted or defended, the sum of fifty dollars, to be recovered in an action.

“COUNT V
VIOLATION OF NEW YORK STATE JUDICIARY LAW 8476-4

[Action for unlawful practice of the law]

57. Violations of New York Judiciary Law § 476-A, Action for unlawful practice of
the law Judiciary (JUD), 1. The attorney-general may maintain an action upon his or her
own information or upon the complaint of a private person or of a bar association
organized and existing under the laws of this state against any person, partnership,
corporation, or association, and any employee, agent, director, or officer thereof who
commits any act or engages in any conduct prohibited by law as constituting the unlawful
practice of the law. The term "action" as used in this subdivision shall be construed to

include both civil actions and criminal actions.

{07302019DOCX.1} 35

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 36 of 149

The term “unlawful practice of the law" as used in this article shall include, but is
not limited to,

(a) any act prohibited by penal law sections two hundred seventy, two hundred
seventy-a, two hundred seventy-e, two hundred seventy-one, two hundred seventy-five,
two hundred seventy-five-a, two hundred seventy-six, two hundred eighty or fourteen
hundred fifty-two, or

(b) any other act forbidden by law to be done by any person not regularly licensed
and admitted to practice law in this state, or

(c) any act punishabie by the supreme court as a criminal contempt of court under
section seven hundred fifty-B of this chapter.

2. Such a civil action may also be maintained by a bar association organized
and existing under the laws of the state of New York, upon an application to the supreme
court of the state of New York, or a justice thereof, for leave to bring the same by such
bar association on good cause shown therefor and proof that a written request was made
upon the attorney-general to bring such an action and that more than twenty days have
elapsed since the making of such request and he or she has failed or refused to bring such

an action.

COUNT VI
VIOLATION OF NEW YORK STATE JUDICIARY LAW §476-B

[Injunction to restrain defendant from unlawful practice of the law]

58. Violations of New York Judiciary Law § 476-B, Injunction to restrain defendant
from unlawful practice of the law Judiciary (JUD), Injunction to restrain defendant from
unlawful practice of the law. In a civil action brought as prescribed in section four

{07302019DOCX.1} 36

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 37 of 149

hundred seventy-six-a of this article, the final judgment in favor of the plaintiff shall
perpetually restrain the defendant from the commission or continuance of the act
complained of. A temporary restraining order to restrain the commission or continuance
thereof may be granted upon proof, by affidavit, that the defendant has violated any of
the provisions of such section. The provisions of statute or rule relating generally to
injunctions as provisional remedies in actions apply to such a temporary restraining order
and the proceedings thereupon, except that the plaintiff shall not be required to file any
undertaking before the issuance of such temporary restraining order, shail not be liable
for costs and shall not be liable for damages sustained by reason of the restraining order
in cases where judgment is rendered in favor of the person, firm or corporation sought to
be enjoined. (See, New York Crim. and Civil Courts Bar v. Jacoby 92 A.D.2d 817 (N.Y.

App. Div. 1983).

COUNT VII
VIOLATION OF NEW YORK STATE JUDICIARY LAW §478

[Practicing or appearing as attorney-at-law without being admitted and registered]

59, Violations of New York Judiciary Law § 478, Practicing or appearing as attorney-
at-law without being admitted and registered Judiciary (JUD), Practicing or appearing as
attorney-at-law without being admitted and registered. It shall be unlawful for any natural
person to practice or appear as an attorney-at-law or as an attorney and counselor-at-law
for a person other than himself or herself in a court of record in this state, or to furnish
attorneys or counsel or an attorney and counsel to render legal services, or to hold himself
or herself out to the public as being entitled to practice law as aforesaid, or in any other

manner, or to assume to be an attorney or counselor-at-law, or to assume, use, or

{07302019DOCX.1} 37

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 38 of 149

advertise the title of lawyer, or attorney and counselor-at-law, or attorney-at-law or
counsclor-at-law, or attorney, or counselor, or attorney and counselor, or equivalent terms
in any language, in such manner as to convey the impression that he or she is a legal
practitioner of law or in any manner to advertise that he or she either alone or together
with any other persons or person has, owns, conducts or maintains a law office or law and
collection office, or office of any kind for the practice of law, without having first been
duly and regularly licensed and admitted to practice law in the courts of record of this
state, and without having taken the constitutional oath. Provided, however, that nothing in
this section shall be held to apply (1) to officers of societies for the prevention of cruelty
to animals, duly appointed, when exercising the special powers conferred upon such
corporations under section fourteen hundred three of the not-for-profit corporation law;
or (2) to law students who have completed at least two semesters of law school or persons
who have graduated from a law school, who have taken the examination for admittance
to practice law in the courts of record in the state immediately available after graduation
from law school, or the examination immediately available after being notified by the
board of law examiners that they failed to pass said exam, and who have not been
notified by the board of law examiners that they have failed to pass two such
examinations, acting under the supervision of a legal aid organization when such students
and persons are acting under a program approved by the appellate division of the supreme
court of the department in which the principal office of such organization is located and
specifying the extent to which such students and persons may engage in activities
otherwise prohibited by this statute; or (3) to law students who have completed at least

two semesters of law school, or to persons who have graduated from a law school

{07302019D0CX.1} 38

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 39 of 149

approved pursuant to the rules of the court of appeals for the admission of attorneys and
counselors-at-law and who have taken the examination for admission to practice as an
attorney and counselor-at-law immediately available after graduation from law school or
the examination immediately available after being notified by the board of law examiners
that they failed to pass said exam, and who have not been notified by the board of law
examiners that they have failed to pass two such examinations, when such students or
persons are acting under the supervision of the state or a subdivision thereof or of any
officer or agency of the state or a subdivision thereof, pursuant to a program approved by
the appellate division of the supreme court of the department within which such activities
are taking place and specifying the extent to which they may engage in activities
otherwise prohibited by this statute and those powers of the supervising governmental
entity or officer in connection with which they may engage in such activities; or (4) an
attorney and counselor-at-law or the equivalent who is admitted to the bar in another
state, territory, district or foreign country and who has been admitted to practice pro hac
vice in the state of New York within the limitations prescribed in the rules of the court of
appeals; or (5) an attorney licensed as a legal consultant under rules adopted by the court
of appeals pursuant to subdivision six of section fifty-three of this chapter and rendering

legal services in the state within limitations prescribed in such rules.

{07302019D0CX.1i} 39

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 40 of 149

COUNT VIII
VIOLATION OF NEW YORK STATE JUDICIARY LAW §483

[Signs advertising services as attorney at law]

60. Violations of New York Judiciary Law § 483, Signs advertising services as
attorney at law, Judiciary (JUD), It shall be unlawful for any person to maintain on real
property or to permit or allow any other person to maintain, on such property a sign, in
any language, to the effect that an attorney-at-law or legal services are available therein
unless the full name of the attorney-at-law or the firm rendering such services is set forth
thereon. In any prosecution for violation of the provisions of this section the existence of
such a sign on real property shall be presumptive evidence that it was placed or permitted

to exist thereon with the knowledge and consent of the person or persons in possession of

said premises.

COUNT IX
VIOLATION OF NEW YORK STATE JUDICIARY LAW §484

[None but attorneys to practice in the state]

61. Violations of New York Judiciary Law § 484, None but attorneys to practice in
the state, Judiciary (JUD), No natural person shall ask or receive, directly or indirectly,
compensation for appearing for a person other than himself as attorney in any court or
before any magistrate, or for preparing deeds, mortgages, assignments, discharges, leases
or any other instruments affecting real estate, wills, codicils, or any other instrument
affecting the disposition of property after death, or decedents' estates, or pleadings of any

kind in any action brought before any court of record in this state, or make it a business to

{07302019DOCX.1} 40

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 41 of 149

practice for another as an attorney in any court or before any magistrate unless he has
been regularly adinitted to practice, as an attorney or counselor, in the courts of record in
the state; but nothing in this section shal! apply (1) to officers of societies for the
prevention of cruelty to animals, duly appointed, when exercising the special powers
conferred upon such corporations under section fourtecn hundred three of the not-for-
profit corporation law; or (2) to law students who have completed at least two semesters
of law school or persons who have graduated from a law school, who have taken the
examination for admittance to practice law in the courts of record in the state
immediately available after graduation from law school, or the examination immediately
available after being notified by the board of law examiners that they failed to pass said
exam, and who have not been notified by the board of law examiners that they have
failed to pass two such examinations, acting under the supervision of a legal aid
organization, when such students and persons are acting under a program approved by the
appellate division of the supreme court of the department in which the principal office of
such organization is located and specifying the extent to which such students and persons
may engage in activities prohibited by this statute; or (3) to persons who have graduated
from a law school approved pursuant to the rules of the court of appeals for the admission
of attorneys and counselors-at-law and who have taken the examination for admission to
practice as an attorney and counselor-at-law immediately available after graduation from
law school or the examination immediately available after being notified by the board of
law examiners that they failed to pass said exam, and who have not been notified by the
board of law examiners that they have failed to pass two such examinations, when such

persons are acting under the supervision of the state or a subdivision thereof or of any

{07302019D0CX.1} 41

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 42 of 149

officer or agency of the state or a subdivision thereof, pursuant to a program approved by
the appellate division of the supreme court of the department within which such activities
are taking place and specifying the extent to which they may engage in activities
otherwise prohibited by this statute and those powers of the supervising governmental
entity or officer in connection with which they may engage in such activities; or (4) an
attorney and counselor-at-law or the equivalent who is admitted to the bar in another
state, territory, district or foreign country and who has been admitted to practice Pro Hac
Vice in the State of New York within the limitations prescribed in the rules of the court of
appeals; or (5) an attorney licensed as a legal consultant under rules adopted by the court
of appeals pursuant to subdivision six of section fifty-three of this chapter and rendering

legal services in the state within limitations prescribed in such rules.

COUNT X
VIOLATION OF NEW YORK STATE JUDICIARY LAW §485

[Violation of certain preceding sections a misdemeanor}

62. Violations of New York Judiciary Law § 485, Violation of certain preceding
sections a misdemeanor, Judiciary (JUD), Except as provided in section four hundred
eighty-five-a of this article, any person violating the provisions of section four hundred
seventy-eight, four hundred seventy-nine, four hundred eighty, four hundred eighty-one,
four hundred eighty-two, four hundred eighty-three or four hundred eighty-four of this

article, shall be guilty of a misdemeanor.

{07302019DO0CX.1} 42

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 43 of 149

COUNT XI
VIOLATION OF NEW YORK STATE JUDICIARY LAW §485-A

[Violation of certain sections a class E felony]

63. Violations of New York Judiciary Law § 485-A, Violation of certain sections 4
elass E felony, Judiciary (JUD), Any person who violates the provisions of sections four
hundred seventy-eight, four hundred eighty-four, four hundred eighty-six or four hundred
ninety-five of this article is guilty of a class E felony when he or she: (1) falsely holds
himself or herself out as a person licensed to practice law in this state, a person otherwise
permitted to practice law in this state, or a person who can provide services that only
attorneys are authorized to provide; and (2) causes another person to suffer monetary loss
or damages exceeding one thousand dollars or other material damage resulting from

impairment of a legal right to which he or she is entitled.

COUNT XI
VIOLATION OF NEW YORK STATE JUDICIARY LAW §495

[Corporations and voluntary associations not to practice law]

64. Violations of New York Judiciary Law § 495, Corporations and voluntary
associations not to practice law, Judiciary (JUD),
1. No corporation or voluntary association shall
(a) practice or appear as an attorney-at-law for any person in any court in this

state or before any judicial body, nor

{07302019DOCX.1} 43

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 44 of 149

(b) make it a business to practice as an attorney-at-law, for any person, in any of
said courts, nor

(c) hold itself out to the public as being entitled to practice law, or to render legal
services or advice, nor

(d) furnish attorneys or counsel, nor

(e) render legal services of any kind in actions or proceedings of any nature or in
any other way or manner, nor

(f) assume in any other manner to be entitled to practice law, nor

(g) assume, use or advertise the title of lawyer or attorney, attorney-at-law, or
equivalent terms in any language in such manner as to convey the impression that it is
entitled to practice law or to furnish legal advice, services or counsel, nor

(h) advertise that either alone or together with or by or through any person
whether or not a duly and regularly admitted attorney-at-law, it has, owns, conducts or
maintains a law office or an office for the practice of law, or for furnishing legal advice,
services or counsel.

2. No corporation or voluntary association shall itself or by or through its officers,
agents or employees, solicit any claim or demand, or taken an assignment thereof, for the
purpose of representing any person in the pursuit of any civil remedy, nor solicit any
claim or demand for the purpose of representing as attorney-at-law, or of furnishing legal
advice, services or counsel to, a person sued or about to be sued in any action or
proceeding or against whom an action or proceeding has been or is about to be brought,
or who may be affected by any action or proceeding which has been or may be instituted

in any court or before any judicial body.

{07302019DOCXx.1} 44

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 45 of 149

Nothing herein contained shall affect any assignment heretofore or hereafter taken
by any moneyed corporation authorized to do business in the state of New York or its
nominee pursuant to a subrogation agreement or a salvage operation. Any corporation or
voluntary association violating the provisions of this subdivision or of subdivision one of
this section shall be liable to a fine of not more than five thousand doliars and every
officer, trustee, director, agent or employee of such corporation or voluntary association
who directly or indirectly engages in any of the acts prohibited in this subdivision or in
subdivision one of this section or assists such corporation or voluntary association to do
such prohibited acts is guilty of a misdemeanor.

The fact that such officer, trustee, director, agent or employee shall be a duly and
regularly admitted attorney-at-law, shall not be held to permit or allow any such
corporation or voluntary association to do the acts so prohibited nor shall such fact be a
defense upon the trial of any of the persons mentioned herein for a violation of the
provisions of this subdivision or subdivision one of this section.

3. No voluntary association or corporation shall ask or receive directly or
indirectly, compensation for preparing deeds, mortgages, assignments, discharges, leases,
or any other instruments affecting real estate, wills, codicils, or any other instruments
affecting disposition of property after death or decedents' estates, or pleadings of any
kind in actions or proceedings of any nature. Any association or corporation violating the
provisions of this subdivision is guilty of a misdemeanor unless otherwise provided by

section four hundred eighty-five-a of this article.

{07302019DO0CX.1} 45

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 46 of 149

4, Subdivisions one and two of this section shall not apply to any corporation or
voluntary association lawfully engaged in a business authorized by the provisions of any
existing statute.

5. This section shall not apply to a corporation or voluntary association lawfully
engaged in the examination and insuring of titles to real property, in the preparation of
any deeds, mortgages, assignments, discharges, leases or any other instruments affecting
real property insofar as such instruments are necessary to the examination and insuring of
titles, and necessary or incidental to loans made by any such corporation or association;
nor shall it prohibit a corporation or voluntary association from employing an attorney or
attorneys in and about its own immediate affairs or in any litigation to which it is or may
be a party.

Nothing herein contained shall be construed to prevent a corporation or
association from furnishing to any person, lawfully engaged in the practice of law, such
information or such clerical services in and about his professional work as, except for the
provisions of this section, may be lawful, provided that at all times the lawyer receiving
such information or such services shal! maintain full professional and direct
responsibility to his clients for the information and services so received. But no
corporation shall be permitted to render any services which cannot lawfully be rendered
by a person not admitted to practice law in this state nor to solicit directly or indirectly
professional employment for a lawyer.

6. This section shall not apply to a corporation organized under article fifteen, or
authorized to do business in this state under article fifteen-A, of the business corporation

law.

{07302019D0CX.1} 46

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 47 of 149

7. This section does not apply to organizations which offer prepaid legal services;
to non-profit organizations whether incorporated or unincorporated, organized and
operating primarily for a purpose other than the provision of legal services and which
furnish legal services as an incidental activity in furtherance of their primary purpose; or
to organizations which have as their primary purpose the furnishing of legal services to

indigent persons.

COUNT XII
Violations of 2011 US Code Title 18

 

[Crimes and Criminal Procedure Part I- CRIMES (8§ 1 - 2725)]

65, Violations of 2011 US Code Title 18 - Crimes and Criminal Procedure Part I -
CRIMES (§§ | - 2725); Defendants used their companies website to violate Federal and
State laws, and the District Courts E.C.F system to execute false submissions designed to
cause deceit within the United States District Court for the SDNY and EDNY and against

the Plaintiff.

COUNT XIV

Violations of 18 USC §
[Chapter 63 - MAIL FRAUD AND OTHER FRAUD OFFENSES (§§ 1341 - 1351)]

66. Violations of 2011 US Code Title 18 - Crimes and Criminal Procedure
Part 1- CRIMES (§§ | - 2725) Chapter 63 - MAIL FRAUD AND OTHER FRAUD
OFFENSES (§§ 1341 - 1351), Defendants used their companies website to violate

Federal and State laws, and the District Courts E.C.F system to execute false submissions

{07302019DOCX.1} 47

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 48 of 149

designed to cause deceit within the United States District Court for the SDNY and EDNY

and against the Plaintiff.

COUNT XV

VIOLATION OF Advertising and procure divorces STATUES SECTIONS 337 of New
York’s General Business Law

67, Whoever prints, publishes, distributes or circulates, or causes to be printed,
published, distributed or circulated any circular, pamphlet, card, hand bill, advertisement,
printed paper, book, newspaper or notice of any kind offering to advise on laws of any
foreign state, nation or jurisdiction for the express purpose of procuring or aiding in
procuring any divorce, severance, dissolution, or annulment or | any marriage, or
offering to procure or to aid in procuring any divorce, or the severance, dissolution, or
annulment of any marriage, or offering to engage, appear or act as attorney or counsel in
any suit for alimony or divorce or the severance, dissolution or annulment of any
matriage, either in this state or elsewhere, is guilty of a misdemeanor. ‘This section shall
not apply to the printing or publishing of any notice or advertisement required or

authorized by any law of this state.

COUNT XVI

VIOLATION OF CONSUMER FRAUD STATUES SECTIONS 349 of New York’s
General Business Law

68. Violations of Consumer Fraud Statues Section 349 of New York’s General
Business Law;

(a) Deceptive acts or practices in the conduct of any business, trade or commerce or in

the furnishing of any service in this state are hereby declared unlawful.

{07302019D0CX.1} 43

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 49 of 149

(b) Whenever the attorney general shall believe from evidence satisfactory to him that
any person, firm, corporation or association or agent or employee thereof has engaged in or is
about to engage in any of the acts or practices stated to be unlawful he may bring an action in the
name and on behalf of the people of the state of New York to enjoin such unlawful acts or
practices and to obtain restitution of any moneys or property obtained directly or indirectly by
any such unlawful acts or practices. In such action preliminary relief may be granted under

article sixty-three of the civil practice law and rules.

(c) Before any violation of this section is sought to be enjoined, the attorney general shall
be required to give the person against whom such proceeding is contemplated notice by certified
mail and an opportunity to show in writing within five business days after receipt of notice why
proceedings should not be instituted against him, unless the attorney general shall find, in any
case in which he seeks preliminary relief, that to give such notice and opportunity is not in the

public interest.

(d) In any such action it shall be a complete defense that the act or practice is, or if in
interstate commerce would be, subject to and complies with the rules and regulations of, and the
statutes administered by, the federal trade commission or any official department, division,
commission or agency of the United States as such rules, regulations or statutes are interpreted
by the federal trade commission or such department, division, commission or agency or the

federal courts,

(e) Nothing in this section shall apply to any television or radio broadcasting station or to
any publisher or printer of a newspaper, magazine or other form of printed advertising, who

broadcasts, publishes, or prints the advertisement.

{07302019DOCX.1} 49

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 50 of 149

(f) In connection with any proposed proceeding under this section, the attorney general is
authorized to take proof and make a determination of the relevant facts, and to issue subpoenas

in accordance with the civil practice law and rules.

(g) This section shal! apply to all deceptive acts or practices declared to be unlawful,
whether or not subject to any other law of this state, and shall not supersede, amend or repeal any
other law of this state under which the attorney general is authorized to take any action or

conduct any inquiry.

(h) In addition to the right of action granted to the attorney general pursuant to this
section, any person who has been injured by reason of any violation of this section may bring an
action in his own name to enjoin such unlawful act or practice, an action fo recover his actual
damages or fifty dollars, whichever is greater, or both such actions. The court may, in its
discretion, increase the award of damages to an amount not to exceed three times the actual
damages up to one thousand dollars, if the court finds the defendant willfully or knowingly

violated this section. The court may award reasonable attorney's fees to a prevailing plaintiff.

(j) Notwithstanding any law to the contrary, all monies recovered or obtained under this
article by a state agency or state official or employee acting in their official capacity shall be

subject to subdivision eleven of section four of the state finance law.

COUNT AVI
VIOLATIONS OF 18 USC § 1343 (2011)

[§1343, Fraud by wire, radio, or television]

69. Whoever, having devised or intending to devise any scheme or artifice to defraud,

or for obtaining money or property by means of false or fraudulent pretenses,

{07302019DOCX.1} 50

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 51 of 149

representations, or promises, transmits or causes to be transmitted by means of wire,
radio, or television communication in interstate or foreign commerce, any writings, signs,
signals, pictures, or sounds for the purpose of executing such scheme or artifice, shall be
fined under this title or imprisoned not more than 20 years, or both. lf the violation occurs
in relation to, or involving any benefit authorized, transported, transmitted, transferred,
disbursed, or paid in connection with, a presidentially declared major disaster or
emergency (as those terms are delined in section 102 of the Robert T. Stafford Disaster
Relief and Emergency Assistance Act (42 U.S.C. 5122)), or affects a financial institution,
such person shall be fined not more than $1,000,000 or imprisoned not more than 30
years, or both. (Added July 16, 1952, ch. 879, §18(a), 66 Stat. 722; amended July 11,
1956, ch, 561, 70 Stat. 523; Pub. L. 101-73, title IX, §961()), Aug. 9, 1989, 103 Stat.
500; Pub. L. 101-647, title XXV, §2504(i), Nov. 29, 1990, 104 Stat. 4861; Pub, L. 103-
322, title XXXII, §330016(1)(H), Sept. 13, 1994, 108 Stat. 2147; Pub. L. 107-204, title
IX, §903(b), July 30, 2002, 116 Stat. 805; Pub. L. 110-179, $3, Jan. 7, 2008, 121 Stat.

2557.)

COUNT XVUI

VIOLATIONS OF YORK STATE General Business Seetion 350 False advertising
unlawful

70, Violations of New York State General Business Section 350, false advertising in
the conduct of any business, trade or commerce or in the furnishing of any service in this

state is hereby declared unlawful.

{07302019D0CX.1} 51

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 52 of 149

COUNT XIX

VIOLATION OF NEW YORK STATE LAW Ruies of the Chief Adininistrative Judge
Section 118.1 Filing requirement

71. Section 118.1 Filing requirement:

(a) Every attorney admitted to practice in New York State on or before January 1, 1982,
whether resident or nonresident, and whether or not in good standing, shall file a
registration statement with the Chief Administrator of the Courts no later than March 1,
1982, and during each alternate year thereafter, within 30 days after the attorney's

birthday, for as long as the attorney remains duly admitted to the New York bar.

(b) Every attorney admitted to practice in New York State after January 1, 1982, and on
or before January 1, 1986, whether resident or nonresident, and whether or not in good
standing, shail file a registration statement within 60 days of the date of such admission,
and during each alternate year thereafter, within 30 days after the attorney's birthday, for

as long as the attorney remains duly admitted to the New York bar.

(c) Every attorney admitted to practice in New York State after January 1, 1986, whether
resident or nonresident, and whether or not in good standing, shail file a registration
statement prior to taking the constitutional oath of office, and during each alternate year
thereafter, within 30 days after the attorney's birthday, for as long as the attorney remains

duly admitted to the New York bar.

(d) The registration statement shall be filed in person at the Office of Court

Administration, 25 Beaver Street, 8th Floor, in the City of New York, or by means of an

{07302019DOCX.1} 52

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 53 of 149

online program implemented by the Chief Administrator, or by ordinary mail addressed
to:
State of New York
Office of Court Administration
General Post Office
P.O, Box 29327
New York, NY 10087-9327
The report of pro bono services and charitable contributions described in section
118.1(e)(14) shall be filed in the manner directed by the Chief Administrator of the
Courts.
The report of pro bono services and charitable contributions described in section 118.1(e}(14)

shall be filed in the manner directed by the Chief Administrator of the Courts.

(ec) The registration statement shall be on a form provided by the Chief Administrator and shall
include the following information, attested to by affirmation:

(1) name of attorney;

(2) date of birth;

(3) name when admitted to the bar;

(4) law school from which degree granted;
(5) year admitted to the bar;

(6) judicial department of admission to the bar;
(7) office addresses (including department);
(8) home address;

(9) business telephone number,

(10) social security number;

(11) e-mail address(optional);

(12) race, gender, ethnicity and employment category (optional);

{07302019DOCX.1} 53

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 54 of 149

(13) compliance with child support obligations;

(14) in a separate statement, filed anonymously in a manner directed by the Chief Administrator,
(a) a mandatory report of pro bono services and contributions, as defined in Rule 6.1 of the
attorney Rules of Professional Conduct, performed or contributed by the attorney in the previous
two calendar years, and (b) a report of such other pro bono service and contributions over the

same period as the attorney may choose to describe.

(f) In the event of a change in the name of attorney, office addresses, home address, business
telephone number, or e-mail address reported pursuant to subdivision (e) of this section, the

attorney shall file an amended statement within 30 days of such change.

(2) Each registration statement filed pursuant to this section shall be accompanied by a
registration fee of $375. No fee shall be required from an attorney who certifies that he or she
has retired from the practice of law. For purposes of this section, the "practice of law" shall mean
the giving of legal advice or counsel to, or providing legal representation for, particular body or
individual in a particular situation in either the public or private sector in the State of New York
or elsewhere, it shall include the appearance as an attorney before any court or administrative
agency. An attorney is "retired" from the practice of law when, other than the performance of
legal services without compensation, he or she does not practice law in any respect and does not
intend ever to engage in acts that constitute the practice of law. For purposes of section 468-a of
the Judiciary Law, a full-time judge or justice of the Unified Court System of the State of New
York or of a court of any other state or of a federal court, shall be deemed "retired" from the

practice of law. An attorney in good standing, at least 55 years old and with at least 10 years’

{07302019DOCX.1} 54

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 55 of 149

experience, who participates without compensation in an approved pro bono legal services

rogram, may enroll as an "attorney emeritus."
$ y ¥

(h) Failure by any attorney to comply with the provisions of this section shall result in referral
for disciplinary action by the Appellate Division of the Supreme Court pursuant to section 90 of

the Judiciary Law.

COUNT XX

VIGLATION OF NEW YORK STATE LAW Rules of the Chief Administrative Judge
Section 118.2 Public access to attorney registration information

72. Section 118.2 Public access to attorney registration information
(a) Except as otherwise provided in this section, the information contained in the registration
statement filed pursuant to section 118.1 of this Part shall be made available to the public upon
submission of a written request and the payment of a charge for production, pursuant to the
following schedule:
(1) Information for individual registered attorney by name:
(i) no charge for single inquiry;
(ii) $2.50 for each additional name.
(2) Names and business addresses of registered attorneys by geographical area:
(i) $25.00 for 100 or fewer names;
(ii) $1.00 for each additional 100 names;
(iii) $100.00 for list of all registered attorneys.
Other requests may entail additional fees as circumstances warrant. Fees may be waived for

requests by government agencies. Written requests for information shall be made to the Attorney
Registration Unit, Office of Court Administration, 25 Beaver Street, New York, NY 10004.

(b)

{07302019DO0CX.1} 55

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 56 of 149

(1) The home address of an attorney shall be made available to the public only in the following
circumstances:

(i) where no office is listed, the home address will be made public;

(ii) where an office address is listed, but a request for information alleges that the attorney cannot
be located at that address, the home address will be made public only if the Chief Administrator
determines, by independent inquiry, that the attorney cannot be located at the listed office

address.

(2) The date of birth, social security number, race, gender, ethnicity and employment category of
the attorney shall not be made available to the public.

(c) All information relating to a particular attorney will be provided to that attorney or, on the
attorney's written request, to any person or agency.

(d) All information, other than anonymous pro bono data, will be available at all times to the
attorney grievance conmnittees of the Appellate Divisions.

(e) Upon a showing of good cause in individual cases, a Presiding Justice of the Appellate
Division may direct the non-disclosure of information otherwise available pursuant to this

section.

COUNT XX

VIOLATION OF NEW YORK STATE LAW Rules of the Chief Administrative Judge
Section 118.3 Filing requirement

[Registration of In-House Counsel and Foreign Legal Consultants]

73. Registration of In-House Counsel and Foreign Legal Consultants

Section 118.3 Filing requirement

(a) Every in-house counsel and every foreign legal consultant approved by an Appellate Division
for registration in New York State shall file an initial registration statement with the Chief
Administrator of the Courts within 30 days of the date of receipt notice of such approval, or at
such other time as the Chief Administrator may direct. During each alternate year thereafter,

each such registrant shall file a subsequent registration statement within 30 days after the

{07302019DO0CX.1} 56

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 57 of 149

registrant's birthday, for as long as the registrant remains eligible for registration pursuant to the

Rules of the Court of Appeals.

(b) The initial registration statement shall be filed by ordinary mail addressed to:

State of New York

Office of Court Administration
General Post Office

P.O. Box 29327

New York, NY 10087-9327

Subsequent registration statements shall be filed by an online program established for that

purpose.

(c) The registration statement shall be on a form provided by the Chief Administrator and shall

include the following information, attested to by affirmation:

(1) name of the registrant;

(2) date of birth;

(3) name when first registered;

(4) law school from which degree granted;
(5) year of initial registration;

(6) judicial department of registration;

(7) office addresses (including department);
(8) home address;

(9) business telephone number,

{07302019DO0CX.1} 57

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 58 of 149

(10) social security number;

(11) e-mail address;

(12) race, gender, ethnicity and employment category (optional);

(13) compliance with child support obligations; and

(14) if registering as a foreign legal consultant, the name of the foreign country of his or her

admission to practice.

(d) In the event of a change in any of the information required to be provided pursuant to
subdivision (c) of this section, the registrant shall file an amended statement within 30 days of

such change.

(e) Failure by any in-house counsel or foreign legal consultant to comply with the provisions of
this section shall result in termination of the registrant's status as foreign legal consultant or in-
house counsel pursuant to Part 521 or Part 522 of the Rules of the Court of Appeals, as well as

disciplinary action by the Appellate Division of the Supreme Court.

COUNT XXI

VIOLATION OF NEW YORK STATE LAW Rules of the Chief Administrative Judge
Section 118.4 Public access to registration information

74. Section 118.4 Public access to registration information

(a) Except as otherwise provided in this section, the information contained in the registration
statement filed pursuant to section 118.3 of this Part shall be made available to the public upon
submission of a written request and the payment of a charge for production, pursuant to the

following schedule:

{07302019D0CX.1} 58

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 59 of 149

(1) Information for individual registrants by name:

(i) no charge for single inquiry;

(ii) $2.50 for each additional name.

(2) Names and business addresses of registrants by geographical area:

(i) $25.00 for 100 or fewer names;

(ii) $1.00 for each additional 100 names;

(iii} $100.00 for list of all registrants. Other requests may entail additional fees as circumstances
warrant. Fees may be waived for requests by government agencies. Written requests for

information shall be made to the Attorney Registration Unit, Office of Court Administration, 25

Beaver Street, New York, NY 10004.

(b)

(1) The home address of a registrant shall be made available to the public only in the following

circumstances:

(1) where no office is listed, the home address will be made public;

(ii) where an office address is listed, but a request for information alleges that the registrant
cannot be located at that address, the home address will be made public only if the Chief
Administrator determines, by independent inquiry, that the registrant cannot be located at the

listed office address.

(2) The date of birth, social security number, race, gender, ethnicity and employment category of

the registrant shall not be made available to the public.

{07302019D0CX.1} 59

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 60 of 149

(c) All information relating to a particular registrant will be provided to that registrant or, on the

registrant's written request, to any person or agency.

(d) All information will be available at all times to the attorney grievance committees of the

Appellate Divisions.

75. Plaintiff pleads that Defendants was “guilty of deceit and collusion” or
“consent[ed] to deceit or collusion,” in either case “with intent to deceive the court or any

party.” and based thereon will assert a violation of §487(1).

The statute’s provision for treble damages ensures that New York plaintiffs will maintain
a lively interest in this cause of action. But the circumstances under which plaintiffs can take
advantage of such a claim have been unclear, because the statute is short and its wording is open-

ended, leaving much interpretive work for the courts.
Section 487, which provides both civil and criminal causes of action, reads:
An attorney or counselor who:

1. Is guilty of any deceit or collusion, or consents to any deceit or collusion,
with intent to deceive the court or any party; or,

2. Willfully delays his client's suit with a view to his own gain; or, willfully
receives any money or allowance for or on account of any money which

he has not laid out, or becomes answerable for,

Is guilty of a misdemeanor, and in addition to the punishment prescribed therefor by the penal

law, he forfeits to the party injured treble damages, to be recovered in a civil action.

{07302019DOCX.1} 60

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 61 of 149

76, The deceit was not only willful it was directed at the Court and it was used with
intent to overturn District Judge George B. Daniels July 30, 2018 decision and order that

was awarded to the Plaintiff.

{07302019D0CX.1} 61

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 62 of 149

PRAYER FOR RELIEF
WHEREFORE, Plaintiff respectfully requests that this Court grant the following relief:

a) An award $25,000,000.00

b) An award Punitive damages,

c) An award Compensatory damages,

d) An award of attorney’s fees or Pro Se cost,

e) Such other and further relief as this Court deems just and proper.

JURY DEMAND

Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands trial by
jury on all issues.

Dated: Queens, New York
July 30, 2019
Respectfully submitted,

RICHARD FARMER, Plat i
Appearing Pro Se .
/S/ Richard Farmer .

By: Richard Farmer
136-20 38" Ave, #3D
Flushing, NY 11354
(347) 933-9685

LAW OFFICES WEINER & WEINER, LLC,
PAUL I. WEINER, ESQUIRE, LLC,
C/O: Paul Ivan Weiner, Esq.,
New York State Attorney Registration Number: [1648161]
Joshua Lawrence Weiner Esq.,
New York State Attorney Registration Number: [4510509]
60 Washington St #101g,
Morristown, NJ 07960
Tel: 973-455-0026
Fax: 973-455-0026
Email: piw@weinerattorney.com

 

Email: jlw@weinerattorney.com

 

Defendants

{07302019DOCX.1} 62

 
Case 1:19-cv-07115-GBD-OTW Documenti1 Filed 07/30/19

BUDD LARNER, A PROFESSIONAL CORP.,
D/b/a BUDD LARNER, P.C.,

C/O: Henry A. Larner, ESQ., C.E.O,
Mark D. Larner, ESQ., C.E.O,
Mitchell Rait, Esq., & C.E.O,
Susan Reach Winters, ESQ., C.E.O,
Peter John Frazza, ESQ., C.E.O,
260 Madison Avenue
18th Floor
New York, NY 10016
Phone: 212-455-0436
E-mail:mrait(@buddlarner.com
Defendants

BUDD LARNER, P.C.

C/O: Mitchell Rait, Esq.

New York State Attorney Registration Number: [2172062]
Chief Operating Officer

150 John F. Kennedy Parkway

Short Hills, NJ 07078-2703

Tel: 973-379-4800

Direct dial: 973-315-4515

Fax 973-379-7734

E-mail: mrait(@buddlarner.com

 

Defendants

LAW OFFICES OF COUGHLIN DUFFY, LLP,

C/O:

Kevin T. Coughlin, ESQ., [1698885] and,

Timothy I. Duffy, ESQ.,

New York State Attorney Registration Number: [1698885]
88 Pine Street, 28th floor

Wall Street Plaza

New York, NY 10005

Phone (212) 483-0105

Fax (212) 480-3899

E-mail: kcoughlin@coughlinduffy.com
E-mail: tduffy@coughlinduffy.com

 

Defendants

{07302019DOCX.1} 63

Page 63 of 149

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 64 of 149

EXHIBIT
G ‘A’ 9

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 65 of 149

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

RICHARD FARMER
Plainwff,
Vv,

FZOAD,COM ENTERPRISES, INC.,, d/b/a
MANHATTAN EYEWORKS, d/b/a
CHITELSEA VISION ASSOCIATES,
DENTAL ASSOCIATES OF NEW YORK
LLP, GREENWALD & MATANI PTR,
DAVID FOREST GROSS, MUNKUND J.
MATANI, and GARY GREEN WALD,

Defendants.

 

 

CIVIL ACTION NO.:
1:17-CV-09300-GBD-OTW

RETURN DATE: DECEMBER 11, 2018

 

DEFENDANTS’ MEMORANDUM OF LAW IN SUPPORT OF MOTION TO
VACATE THE JULY 30, 2018 DEFAULT JUDGMENT PURSUANT TO

FED.R.CIV.P 33(C)

BUDD LARNER, P.C,
150 John F, Kennedy Parkway
Short Hills, New Jersey 07078

Tel:
Fax!

(973) 379-4800
(973) 379-7734

Attorneys for Defendants

Of counse} and on the brief:
Joshua L, Weiner, Esq.

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 66 of 149

TABLE OF CONTENTS

FACTUAL BACKGROUND Vo... cic cecccececeeeeeseaeeeueeaetcuseeyeaeuseueuesatencaenreguaessnes

LEGAL ARGUMENT

CONCLUSION

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 67 of 149

Cases

Davis v. Musler,

713 F.2d 907, 916 (2d Cir, 1983) viciccccsccsssecessescsreavesssreersssesrcsessersvaesseees

Enron Oil Corp. v, Diakuhara,

10 F.3d 69, 90, 96 (2d Cir, 1993) occceseccsesesssssssscsesrsrssesrsacsneavscaeenses

Mechan vy, Snow,

652 F.2d 274, 276 (2d Cir, LOSE) cccsesssssssessecsesessseescecsrscnescesseserssvasarsees

Rules

Ped RACIVP SS(C) vicccsscseesessseesssscsseseessnsssssuesegressuercsecsesvssvesateraeceuvaneavennes

Fed R.uCiv.P. ACM) .cccssssssessesessssesssesesessscscsrsssecsesavereseeravarsaserssersesvesssesensescane

Act

Age Discrimination in Employment Act (“ADEA”) .v..cccccccssssscsesccsssresssesns
Americans with Disabilities Act (“ADA”) ..cccccccccccscsscscscssscasecscssssereteceeseres
Fair Labor Standards Act (SFLSA”). .cccccscccsscsscssesssssessessessesseavaaresesveneees
New York Labor Law ((NYLIL”) .occccccccccccseesssecsescassvsescsescsssecesesesveveceses

Title VU of the Civil Rights Act of 1964 (“Tithe VIE") .cccscsccsessessesees

Po eee eee errr

TERUPUreN ope ren nese seat ndaee

FORE C ERAS amen ats enna

seesenevsneatersescneseesneseny 1,4

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 68 of 149

FACTUAL BACKGROUND

Plaintiff's Complaint alleges that, as an employee of defendants FZOAD,.com
Enterprises, Inc, d/b/a Manhattan Eyeworks d/b/a Chelsea Vision Associates (“Manhattan
Eyeworks”) and its owner, defendant David Forest Gross (collectively “Employer Defendants”),
he was discriminated and retaliated against in violation of the Age Discrimination in
Employment Act (“ADEA”), Title VII of the Civil Rights Act of 1964 (“Title Vil’) and the
Americans with Disabilities Act (“SADA”). Plaintiff also alleges that he was underpaid in
violation of New York Labor Law (*“NYLL”) and the Fair Labor Standards Act (“FLSA”),
Plaintiff also claims that defendants Gary Greenwald, Mukund J. Matani, Dental Associates of
New York LLP (“Dental Associates”), Greenwald & Matani PTD (collectively “Non-Employer
Defendants”) engaged in similar acts of discrimination and retaliation and conspired with
Employer Defendanis in violating the FLSA and NYLL. Plaintiff never filed a charge with the
Lqual Employment Opportunity Commission (‘EEOC”) even though he alleges to having been

wrongfully discharged on April 28, 2015,!

Employer Defendants appear to have been served with a copy of the Complaint on or
about June 15, 2018, (Docket Nos, 21-22), Employer Defendants failed to file a responsive
pleading by July 24, 2018, and on July 26, 2018 Plaintiff requested the entry of default against
them, (Dockct No, 23). Aftcr the clerk’s office issued a certificate of default on July 26, (Docket
Nos. 29-30), this Court issued a default judgment against all defendants on July 30, 2018. Docket

No, 34),

 

* The Non-Employer Defendants have also filed a motion to vacate the default judgment, currently made returnable
on November 26, 2018. Accordingly, the legal arguments raised by the Non-Enployer Defendants, to the extent
applicable to Employer Defendants, are incorporated herein by reference.

]

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 69 of 149

Employer Defendants, through legal counsel, emailed Plaintiff (who is appearing pro Se)
on November 12, 2018 and requested that he consent to vacating the default judgment. Plaintiff
has not yet responded to this request, though based on various communications with him, he

does not appcar to be amenable to doing so.

As a result, Employcr Defendants bring this motion pursuant to Fed.R.Civ.P 55(e) to

vacate the default judgment.

LEGAL ARGUMENT

Detault judgments are not favored by the courts, particularly when a case presents
genuine issues of fact. Meehan v, Snow, 652 F.2d 274, 276 (2d Cir, 1981). A court may thus
vacate a default judgment for “good cause.” Fed.R.Civ.P. 55(c), While the phrase “good cause”
is not defined in the Federal Rules of Civil Procedure, the Second Circuit has established three
criteria that are to be assessed in determining whether to relieve a party [rom a default or default
judgment: (1) whether the default was willful; (2) whether setting aside the default would
prejudice the adversary; and (3) whether the defaulting party presents a meritorious defense.
Enron Oil Corp. vy, Diakuhara, 10 F.3d 90, 96 (2d Cir, 1993), Since defaults are disfavored and
reserved for rare occasions, when any doubt exists as to whether a default should be granted or
vacated, such doubt must be resolved in favor of the defaulting party. Enron Oil Corp., 10 F.3d

at 96,

While the foregoing criteria are to be applied in vacating both defaults and default
judgments, courts apply them more rigorously in the case of default judgments because the

conecpts of finality and litigation repose are more deeply implicated. Enron, 10 F.3d at 69,

 

 

citing Mcchan, 652 F.2d at 276. Thus, motions to vacate are left to the sound diserction of the

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 70 of 149

court, mindful of the need to maintain a balance between clearing its calendar and ensuring that

litigants are afforded a reasonable opportunity to be heard on the merits of their defenses, Ibid.

In the matter hercin, it is respectfully submitted that the Court grant Employer
Defendants’ motion to vacate the default judgment, as they have not acted willfully, Plaintiff will
suffer no prejudice and Employer Defendants present numerous and various meritorious
defenses, Employer Defendants only received a copy of Plaintiff's Complaint on June 15, 2018
(not May 25, 2018), at which time they also had bcen informed (correctly or incorrectly) that
Plaintiff (who has a habit of suing prior employers) was currently inearcerated. Given this, and
not having been the subject of a federal lawsuit before, Employer Defendants did not believe that

they were required to take any action on their behalves.

Plaintiff will also not suffer any prejudice by a vacation of the default judgment aside
from now having to litigate this matter on the merits, While a delay in the litigation alone cannot
establish prejudice, Davis v. Musler, 713 F.2d 907, 916 (2d Cir, 1983), much of the delay in this
mattcr was nonetheless the result of Plaintiffs recaleitrance, not Employer Defendants. Plaintiff
filed his Complaint back on November 27, 2017, yet failed to effectuate service of process on
Employer Defendants until June 15, 2018, nearly seven months later. Hence, the primary reason
this case has nearly reached its one-year anniversary is because of Plaintiffs unjustified delay in
serving his Complaint and not the failure of Employer Defendants to submit a responsive

pleading,’

 

* Plaintiff's failure to timely serve the Complaint also violates Fed.R.Civ.P, 4(m), which states that “[i]f'a defendant
is nof served within 90 days after the complaint is filed, the court—on motion or on its own after notice to the
plaintiff—must dismiss the action without prejudice against the defendant nor order that serve be made within a
specified time.” (emphasis added).

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 71 of 149

Defendants will also be asserting various meritorious defenses, including, but not Himited
to, the following: (1) Plaintiff’s claims under the ADEA, Title VII and ADA should be dismissed
for failure to exhaust administrative remedies; (2) Plaintiff was an exempt employee under the
FLSA and NYLL, and thus not entitled to overtime pay; (3) Plaintiff did not work the number of
hours alleged in the Complaint; and (4) Plaintiff's claims are barred, in whole or in part, by the

applicable statute of limitations.

CONCLUSION

For all of the foregoing reasons, it is respectfully requested that Employer Defendants’
Motion to vacate the default judgment be granted and Employer Defendants’ provided with

thirty (30) days in which to answer the Complaint or otherwise move,
Dated: November Vy, 2018
Respeetfully submitted,

BUDD |LARNER, P.C,,

shua &-Weincr, Esq,

50 John F, Kennedy Parkway

hort Hills, NJ 07078
‘Yel: (973) 315-4499
Fax: (973) 455-0027
Email: jweiner@buddlarner.com
Attorneys for Fzoad.com Enterprises, Inc.
d/b/a Manhattan Eyeworks d/b/a Chelsea
Vision Associates and David Forest Gross

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 72 of 149

EXHIBIT
6 ‘BR 99

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 73 of 149

J 5SNAAFPARC Conference

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
RICHARD FARMER,
Plaintiff,
Vv. 17 CV 9300 (GBD)

FAZOAD.COM ENTERPRISES INC., ET

AL.,
Defendants.
a see x
New York, N.Y.
May 23, 2019
2:00 p.m.
Before:

HON. ONA T. WANG,
Magistrate Judge
APPEARANCES
RICHARD FARMER, PRO SE
LAW OFFICES OF WEINER & WEINER, LLC
Attorneys for Defendant Fzocad.com
BY: JOSHUA L. WEKINER
MINTZ & GOLD LLP

Attorneys for Defendant Dental Associates
BY: ALEXANDER H. GARDNER

 

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

1

 

 
10

11

12

13

14

15

16

1?

18

20

21

22

23

24

29

 

 

Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 74 of 149

7
J5NAAFARC Conference
we have shown good cause that the defendants, the Matani
defendants, have a good excuse for not responding to the
complaint and that once they found out about it they responded
in filing this motion to vacate and that in any event that we
have a meritorious defense to all of the claims against us.

THE COURT: OK. All right. Next, I'll hear from
Mr, Weiner and then Mr. Farmer.

MR. WEINER: Thank you, your Honor.

A lot of what I say echoes the sentiments and what was
set forth by my co-counsel. As it pertains to willfulness and
the case law is pretty abundantly clear that negligence or
carelessness clearly doesn't rise to a level of willfulness.

In this particular instance, my clients is the sole
propriety of the business, Mr. Gross. His business, Manhattan
Eyeworks is a small optometry practice. In his entire life
there as a business entity or as an individual, he had never
been named or part of a suit on either state level or the
federal level. This was his first experience receiving
something.

On about June 15 he received in the mail a copy of the
complaint. And just to demonstrate his non willfulness and the
his complete not wanting to evade process, there is a form
Signing acknowledging service which he readily signed and
returned to the court immediately. He could have technically
ignored it and put it away somewhere and that could possibly

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 75 of 149

8
J SNAAFARC Conference
indicate a willfulness. But he did not do that. His
understanding was that his responsibility began and end upen
sending that form pack to the Court because subsequent to that,
obviously, Dr. Matani was also served a process
contemporaneously. I think it was one day apart. And speaking
with Dr. Matani, Dr. Matani had indicated that Mr. Farmer, and
again, this is either, whether it's true or not, I know
Mr. Farmer took issues with me setting this forth in the brief.
And I'm not alleging that Mr, Farmer was in any way
incarcerated or put in jail. This is what he was informed
about Dr. Matani.

My client having no experience at all with the court
system thought, well, if plaintiff is incarcerated and signed a
form acknowledging service, there's nothing further for me to
do on my end. Again, we can argue that that might be careless
or negligent but that's not willfulness. He was not
purposefully evading process in this particular instance.

In fact, once he received, immediately upon receiving
the inquest briefing schedule he called me. I had worked with
him very briefly on a matter sometime before. Called me,
showed me what it was and we immediately shortly after the
others defendants filed a motion to vacate default judgment, we
filed it as well and that was back in November. So, I think
based on those facts there's no demonstration of all the
willfulness.

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 76 of 149

10
JSNAAFARC Conference
fact, that my client's purposefully delayed to interpose any
answer with the intention to injure the plaintiff which, again,
I think as set forth in my brief in today is entirely not the
case, And he also makes an inference that not an inference, an
outright statement in his papers that defendants terminated all
the key employee witnesses at the facility. And as such wiil
be able to conduct discovery from them. He does not mention
one of the named key employees terminated. In fact, there have
been ne —— layoffs at Manhattan Eyeworks. Nor has he been able
to demonstrate assuming that were true which it is not, that he
would still be able to depose those individuals so we all know
he could easily serve them with subpoenas and it would be
defendant's obligations to provide them with the last known
contact information for those individuals.

So, I would submit that even that were true which
again, your Honor, it is not plaintiff has been unable to
demonstrate how that in any way would prejudice his ability to
prosecute this matter.

Third prong and last on the meritorious defense, there
are numerous meritorious defenses that would be asserted. In
fact, as co-counsel here had indicated, if this motion were to

be granted we fully intend on filing either in full or a

partial motion to dismissed under 12(b) (6). The complaint is
deficient for numerous reasons. It does not set forth at all
how in any way he was discriminated against. He doesn't even

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 

 
10

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

 

 

Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 77 of 149

9
JSNAAFARC Conference

Plaintiff makes some unsupported arguments, one,
saying that the businesses are sophisticated, sophisticated
business people. They're well aware of implications of not
responding. Mr. Gross is an optometrist by trade, runs a very
small business and again, to this date as very little, if any,
familiarity with legal process. He's not running a Fortune 500
company. He's running a very small company that grosses a
little over a million dollars a year. He is able to make a
living off of it and able to live and support his family. But
by no means would I be ~~ and I think he would be comfortable
with me saying a sophisticated business person I think to the
way Mr. Farmer is trying describe him. So, there was no
willfulness on the part of Mr. Gross or Manhattan Eyeworks.

The second prong is prejudice. is there prejudice to
the plaintiff? The plaintiff's sole argument regarding
prejudice is that, well, your Honor, I tock the time and effort
to prepare these default judgment papers and if you vacate it,
all of that will be for naught. As T cited to in my reply
brief numerous cases Pecarsky and Hernandez basically stood for
the proposition as it pertains to this matter, that simply
filing and putting in the effort and time and attorney's fees
to filing for default judgment does not, would not constitute
prejudice in the absence of addition things of which there are
none.

Plaintiff also alleged, again, without any basis in

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 

 
10

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

 

 

Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 78 of 149

11
J 5NAAFPARC Conference
identify the protected category that he is in. No way for my
clients to determine, whatsoever, what it is alleged and how he
was discriminated against and or retaliated against as a result
of apparently, again, the complaint is not entirely clear.

Retaliation for reporting or complaining about
discriminatory conduct on top of which it's not just deficient
in the way in which it was pled. Mr. Gross had previously
stated, we submitted that he did not exhaust his administrative
remedies at EEOC and hence, the complaint cannot proceed in
court.

As it pertains to the wage-an-hour claim, the Fair
Labor Standards Act claim, we would vigorously defend any claim
that he is entitled to employment, one, assuming that he can
demonstrate he worked overtime hours. But on top of which he
was an exempt managerial administrative executive employee and
we believe the evidence will clearly bear that out. He is not
entitled to any overtime. He received a salary that was above
the threshold level in order to receive that exemption. So he
was not entitled to any overtime and on top of which several of
his claims are deficient by failing to file within the time of
the applicable statute of limitations.

I could list more that would probably be set forth in
the 12(b) (6) motion but clearly, there are at the very least
strongly disputed issues of fact that need to be adjudicated.
As your Honor is aware, this circuit, as well as every other

SOUTHERN DISTRICT REPORTERS, P.C.
{212) 805-0300

 

 
10

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

29

 

 

Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 79 of 149

12
J5SNAAFARC Conference
circuit in the country, disfavors the issuance of default
judgment and favors matters being adjudicated on their merits
which I think this matter greatly needs to be done.

Plaintiff wants all of his allegations to be taken at
complete face value and to be seen as true for the purposes of
this motion which is not the standard. And on top of which,
and he only argues, the majority of his arguments in his
briefing papers are about the legitimacy or merits of his
underlying claims. He doesn't really fully address outside of
baseless allegations that have no basis in fact that the
defendants as a whole engaged in some grand scheme to evade
this case and then suddenly out of the woodworks pop up only a
few months later to file a motion to vacate default judgment.

Clearly, that is not the smartest way for any
defendant to go about it and simply ignore something and then
go through what has been some quite some considerable expense
and time vacating a default judgment when in actuality the
Simplest procedure, if he were really seeking to do something
practical, would be to answer the complaint or file a
dispositive motion,

So, as a result, your Honor, I would submit that
plaintiff has been unable to rebut any of the defendant's
proffers with respect to each and every element of the claim to
vacate default judgment, that being willfulness, prejudice and
existence of meritorious defenses.

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 

 
10

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

 

 

Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 80 of 149

13
JSNAAFARC Conference

Thank you.

THE COURT: Thank you.

All right. Mr. Farmer, your turn. You have been very
patient. I'd like to hear, talk a little bit about
willfulness, about prejudice to you and then also whether
there's meritorious defenses

MR. FARMER: Can I start with Joshua Weiner's argument
first, your Honor?

THE COURT: You can take it however you would like to
approach it. OK?

MR. FARMER: OK. I was hired on or about August 2014
as a salesperson and once the manager of the store -- I forgot
his name -- he went on a drug binge and I was promoted to be
the store manager because of my fresh ideas when it came to the
optical business.

But I want to answer some of the statements that he
made, I'm talking about Joshua Weiner.

THE COURT: OK. Just a quick question so I get the
chronology right in my head.

MR. FARMER: OK.

THE COURT: Approximately, when were you promoted to
be the store manager?

MR. FARMER: When I started in August I think that I
was promoted, I think four to six weeks later in September of
2014. And again, the manager went on a drug binge did not call

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 

 
10

11

12

13

14

15

16

17

18

20

21

22

23

24

20

 

 

Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 81 of 149

23
J5SNAAFARC Conference
having a conversation with Dr. Matani and he just finished up
with the dental patient and I think that we wanted the air
conditioning turned on because the majority of the time it was
90 to 100 degrees in the store because it's an old building the
furnaces allow heat to the ground floor, but he refused te turn
on air conditioning. And he said to me, he said no matter what
it takes I'm going to kind after a way to get you out of here
because, OK, even if it affects Dr. Gross' lease. If he
doesn't fire you T am not going to extend his lease.

And that is mentioned in my complaint, your Honor.

THE COURT: If a case gets into discovery we'll start
to see evidence and I'll start to see documents related to
that.

MR. FARMER: Right.

THE COURT: So, you filed the complaint in November of
2017 and the defendants were served around June of 2018.

MR. FARMER: That's what they say, your Honor. But
when you look at the docket, that's not true. On 5/10/2018 on
the docket, summons issued as to Afso.com, doing business as
"Manhattan Eyeworks". And I believe that Dr. Matani was
actually served prior to that.

THE COURT: Normally a party can't get served before
the summons is issued. That usually doesn't happen. So, I'm
going to look that up on the docket but even so, even if that's
the case ——

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 

 
10

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

 

 

Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 82 of 149

24
J 5NAAFARC Conference

MR. FARMER: Well, they were served by the United
States Marshals, your Honor.

THE COURT: I know but the summons has to issue before
service can be made, unless they were served with the earlier
version of the complaint.

MR. WEINER: Your Honor, if I may, the name on which
the receipt and return of service, was filed with the Court was
6/15 indicating that Dr. Gross was served on May 26, 2014. I
may have spoken -- I'm looking at the actual date as opposed to
the receipt and return of service. So, it appears that my
clients were served on May 25, 2013, approximately, three weeks
before --

THE COURT: All right. You got an admission out of
Mr. Weiner.

MR. FARMER: I'm surprised by that.

THE COURT: Well, the docket says what it says.

All right. So the defendants were served in May 2018,
and then they, actually, they filed their motion to vacate
default —-

MR. GARDNER: November 2nd for Matani.

THE COURT: First motion to vacate is about six months
later.

MR. FARMER: Right. Six months later.

THE COURT: Other than the delay in time, Mr. Farmer,
do you have other reasons for prejudice to you and by

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 

 
LO

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 83 of 149

26
J 5SNAAFARC Conference

MR. FARMER: In June of 2018. I worked there. I knew
what. was going on. Dr. Gross informed me of a Lot of things.
Including Dr. Matani's and cancer. So, when I got a copy --

THE COURT: So you are saying that Dr. Gross knew Dr.
Matani had cancer before Dr. Matani was diagnosed with cancer?

MR. FARMER: Dr. Matani was diagnosed prior to 2014,
your Honor. And he informed Dr. Matani informed Dr. Gross that
he had cancer and he didn't have long to give live,

This is also in my briefs, your Honor.

THE COURT: I understand. It's just hard to
understand if —- because Dr. Matani's estate —— let's assume
Dr. Matani's estate is going to have documentation that will
show whether he was diagnosed with cancer in 2018 or some time
before that. I had a hard time understanding how an as officer
of the court, an attorney who is licensed to practice before
this Court.

T understand your judgment, Mr. Farmer, I am going to
ask you to refrain because it's not respectful to the other
side. I understand that you feel that you have been
disrespected but we're here now. You are here before me in the
court house. I expect mutual respect.

MR. FARMER: You are going in the right direction,
your Honor.

THE COURT: So, IT guess what I'm saying is Mr. Gardner
is an officer of the court that is as an attorney -—- no that's

SOUTHERN DISTRICT REPORTERS, P.C,
(212) 805-0300

 

 
19

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

 

 

Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 84 of 149

27
J SNAAFARC Conference
not something where you make a face that you don't believe that
he is an officer of the court. If he is allowed to practice
here as an attorney, there are certain oaths he needs to take.
And those include —- to the Court, you will not knowingly
misrepresent something or misrepresent a fact. OK?

MR. FARMER: Your Honor, I wasn't making a face. I
was waiting for your response.

THE COURT: OK. Stop. We are not going to engage in
this. OK?

MR. FARMER: OK.

THE COURT: What I'm trying to say is I need to be
able to speak without being interrupted and what I am saying is
Chat I am having a hard time understanding how an officer of
the court would potentially make a misstatement of fact of such
a gross nature unless they had some way to support what their
factual assertion was. OK? And I'm not saying that I am
ruling or finding that somebody is right and somebody is not
right. But I think even this part of the dispute illustrates
why this case probably needs to be heard on its merits? OK.

Now you can speak Mr. Farmer I see you bite you are
why you your lip is thank you for letting me get that out.

MR. FARMER: What you just said I might have said it
because it needs to be heard. OK? But I thought that I laid
out everything in my arguments, when the defendants made their
motion to vacate on 11/2/2018 because I was surprised about

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 

 

 
10

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

 

 

Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 85 of 149

28
J SNAAPARC Conference
their position, on 11/8/2018 six days later they were served
federal subpoenas to produce medical records they failed to do
that.

THE COURT: That's also somewhat part of process is
once you are in court and we're going to have a process and we
are going to have discovery, you don't get to take discovery
and prove your case if you are going te go forward with an
inquest. OK? If you are going to go forward with an inquest,
say you win on the motion to vacate default which means that I
would recommend to the district judge that a default be entered
and that we move into an inquest on damages. You still bear
the burden of proof which means that you still have to prove
that you are damaged.

OK. And you have to prove the extent of your damages
which essentially is like litigating the case. So, why not let
the defendants answer, we'll get to the discovery, if you need
to be getting documents by subpoena or by document request? I
can order that to happen but that happens after the issue of
the default is dealt with. So, everything has to go in its
process. OK?

MR. FARMER: OK. Well, my number one issue is that
they made falsed claims in their motion to vacate and I'm also
prejudiced by it, not only with Joshua Weiner informing the
Court that I was incarcerated ——

THE COURT: Stop. I've heard this argument several

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 

 
10

11

12

13

14

15

16

Ll’?

18

19

20

21

22

23

24

25

 

 

Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 86 of 149

29
J5NAAFARC Conference
times already in the papers and everything else. Mr. Weiner
did not inform me that you were incarcerated.

MR. FARMER: Well, he didn't establish -—-

THE COURT: Stop. Stop.

MR. FARMER: OK.

THE COURT: We're not going to argue. OK? The way I
read it was that Mr. Gross believed or believed that he had
been told that you were incarcerated and therefore, Dr. Gross
didn't need to respond to the complaint. Now, before you jump
in with whether you were incarcerated or not or how offensive
that is, let me just start with as a basic matter the fact that
somebody, even if you were incarcerated it doesn't matter
because he had an obligation to respond to the complaint better
than he did. OK? He was not supposed to wait until he got a
briefing schedule on the inquest to how to take this case
seriously.

And that is an issue that I do have with Dr. Gross and
the Gross group of defendants. I deal with lot of cases where
one party might actually be incarcerated and what has happened
sometimes is lawyers don't take an incarcerate party seriously,
just like sometimes lawyers and defendants don't take somebody
who is representing themselves seriously.

I think by Mr. Gardner or Mr, Weiner showing up today,
they are showing that they and their clients are now taking
that case seriously. They may not have been taking it

SOUTHERN DISTRICT REPORTERS, P.C.
{212) 805-0300

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

29

 

 

Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 87 of 149

30
JSNAAFARC Conference
seriously before. That's not great but they're here today.
They're here now. And they're here ready to respond and deal
with the case,

MR. FARMER: But Dr. Matani's not here,

THE COURT: I think if Dr. Matani had a choice he
would prefer to be here.

MR, FARMER: He had a choice to six months prior to
him passing away.

THE COURT: Well, you know that's going to be an
argument over whether somebody, trying get into the head of
somebody who is no longer with us.

MR. FARMER: OK. I understand.

THE COURT: It's unfortunate but —-

MR. FARMER: He is no longer with us.

THE COURT: If it turns out that you have and it turns
out according to facts that by the time he was served he had
four months to live, what are you going to do with your four
months? Maybe this case is not going to be the highest
priority.

Now, I'm not saying that anybody should have just
ignored it or anything like that but I am saying, I am
suggesting that if you —- there's other ways to look at how the
factors come down. And unfortunately, it's my job to look at
the facts and the chronology which is why I asked you for the
chrenelogy and the timing of all of this because I am going to

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 88 of 149

31
J5NAAFARC Conference
have to take a look at the facts and assess whether the delay
in responding was in fact willful.

Okay. That's assessment the judge has to make.

OK. Go ahead, Mr. Farmer.

MR. FARMER: So, we have one dilemma here. OK?
Defendant's counsel states that in late June Dr. Matani was
diagnosed with cancer for the first time in his life. I'm
disputing that stating that Dr. Gross informed me in
September 2014 that Dr. Matani had a short time to live because
he was diagnosed with cancer. So, that is one dilemma.

Can I go into the —- cause T want mention the second
dilemma; is that OK?

THE COURT: Sorry. The second element?

MR. FARMER: Yes.

THE COURT: OK. Go ahead.

MR. FARMER: Because it's something that Counsel
Weiner mentioned to you earlier which is not fact. Counsel
Weiner mentioned that Dr. Gross has no experience with the
court system.

THE COURT: I am not swayed by that anyway and I don't
really want to hear that because I already said to you earlier
that just because somebody doesn't have experience with the
Court system doesn't mean that if you get a summons and
complaint then you should just ignore it.

MR. FARMER: I understand, but I am just trying to

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 89 of 149

J5NAAFARC Conference

optical employees. I've seen him massaging on the neck and
kissing on the face dental employees. You will see in the text
messages that I sent or should I say that was actually
submitted on Monday, May 21, the text messages will show the
hostile environment that surrounded the dental and the optical.
And Dr. Gross states in those text messages that the dental
associates have no business interfering in the optical but they
did on a daily basis because Dr. Matani controlled the entire
office and technically Dr. Gross was working under him.

Also on the text messages, it will show that he gave
me the permission to actually deal with or talk to Dr. Matani
in regards to harassment by the dental associates.

I think my three minutes are up now.

THE COURT: OR. Anything further from the defendants?

MR. WEINER: Briefly, your Honor?

THE COURT: Keep it very brief.

MR. WEINER: I will, your Honor,

To the extent that I think the gist of what plaintiff
was trying to state to your Honer in saying that I was making
the misstatements of fact or willful misstatements of facts, I
can only convey the Court what is conveyed to me. The client
tells me something that is starkly against the weight of
evidence that I've seen before me, I don't make that
representation to the Court. JI do not nor have I ever made a
willful, deliberate, misrepresentation to the Court.

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 

 
Case 1:19-cv-07115-GBD-OTW Document 1 Filed 07/30/19 Page 90 of 149

EXHIBIT
°°’ 9

 
The law office of wees oveneles BHMASEEED-OTW  Documelit PHIL ASUU Bae BHA Pomoc oer.

 

Tie lay office of weiner & vestiner by Q [ Signin

Google

 

Quay (&Maps (i) News © Shopping |[.)Images | More Settings Too's

 

About 1,440,000 resu'ts (0.58 seconds)

Weiner & Weiner, P.C, Attorneys at Law

wer welnerandwenernev ¥

VWieiner & Weiner, P.C. Attorneys at Law ... Weiner & Weiner. Home; About, Services; Contact
Winer & Weiner, P.C,. Atlomeys al Law. About. The Law Firm of ...

Weiner & Weiner, P.C., Attorneys at Law - Home | Facebook
hilps (www facebook com > Places + East Brunswick, New Jersey » Business Service
Rating: 5-9 voles
Weiner & Weiner, P.C., Allomeys at Law - 385 Cranbury Rd, Ste 7, East Brunswick, New Jersey 08816
- Rated 5 based on 9 Reviews “Attorney Jay Veiner is...

Weiner Law Group LLP: New Jersey Full Service Law Firm

https /Avwwwe'nerlaw/ *

With offices in NJ & NY, Weiner Law Group has provided outstanding service, insightful counsel,
tatored strategies & focused cient advocacy since 1988.

About Our Firm - Wiener and Wiener LLP
NtlpsvAvww.wieneriaw.com/About-Our-Firm +

Our allomeys have decades of experience in business law, estate planning and tax law. Offices in
Atentown and West Pa'm Beach. Call 610-821-8600.

Missing: Es | Must include: \i¢

The Law Office of Weiner & Mazzei: Serving Passaic County and .,
ww welnemazzel.com ¥

The Law Office of Weiner & Mazzei. Serving Passaic County and Norlhem New Jersey. Practice
Areas: Personal Injury Litgation - Catas!rophic Loss - Workers ...

Neil S. Welner, Esq., LLC - a Clifton Park, New York (NY) Family Law...
ilps /pview.find'aw,comMew/4900820_1 ¥

Find Ned S. Weiner, Esq., LLC, a Clifton Park, New York (NY) Law Firm focused on Famity Law,
Divorce, etc.

Atlanta Employment Law

bittps/Awew.atantaemployes!awyercony ¥

Weiner & Sand LLC ... Emp‘oyment and Consumer Law Aliomeys ....a decade, our practice has
focused excusively on Emp'oyment and Consumer Rights law.

Neil S. Weiner LLC

Hitps wwe. netwelnenaw.con/l *

When you are facing a challenging legal situation such as divorce, car accident injuries or a contract
dispute, turn to Ned S. Weiner, LLC. 518-982-2459.

Jeffrey S. Weiner, P.A. | Miami Criminal Defense Lawyer

https /Mweew.jefweinercom

At Jeffrey S. Weiner, PA, our Miami criminal defense lawyers are highty experienced in this ... Any run-
in with the law can be fighten’ng and can have serious ... Our firm's founder, Jeffrey S, Weiner, is a
Board Certified Criminal Trial Lawyer by ..

Missing: Es | Must inctude: llc

The Law Office of Stephen H. Weiner

wird Sweineraw.com *

Stephen Weiner trusts and estales altorney in Queens, Manhattan and The Bronx.
Missing: Es | Must inetude: |e

Searches related to The law office of weiner & weiner llc

weiner and weiner law firm loulsville ky weiner law group red bank nj
weiner law group bridgewater nj
weiner law group salary

weiner and weiner louisville ky
wener law firm parsippany

(23.45 67 8 9 10 Neat

11364, New York - From your Internet address - Use precise location - Learn more

Help Send feedback Privacy Terms

 

Winole Foods "Occ tury 21 Wy

  
   

= = =>

The Law Offices of Weiner & Weiner
Wenste Orechons Save

Lawyer in Momistown, New Jersey

Address: 60 Washington St #1019, Morristown, NJ 07960
Hours: Open - Closes 5PM ~
Phone: (973) 615-6666

Suggest an edt

Questions & answers
Ba the fral (0 ask @ Question

ASL a question
Reviews © Vinteatenew Adda photo

Ba the frst lo review

From The Law Offices of Weiner & Weiner

"Weiner & Weiner has over 50 years experience in aiding companies and
employees deal with the employment law issues, Labor union issues and
defending employers against OSHA In regard to employment law we
handle discrimination whistiebioweractions,... ore

(ee The Law Offices of Weiner & Weiner

 
 
 

>
Wate You Fire WahoulA
Cavie? Ga Us Now & (O75)
GUS COUS Lan Offices OF
People also search for View 15% more
igen ons Coury
9 9
Murray Celi, The : Lenzo &
Richard J Schiossb Gorman Reis, LLC
feorrey De Meo. Lew Firm Expy et
Aeormey Criminal pstoe
atorrey
Feedback

7/25/2019, 2:21 PM

 
 

wee (aoa) 7

 

= : 4 ~ Chef Fredy’s Table igh.
: a. .

 
  

 

 
 
 

— 2, .
clect e saueee he Headquarters Plaza
e :
oe Olive Lucy's o .
Comfort Keepers © Kitchen Table
Service Home Care NK Architects. ; my
[sto] Ress Rosenthal & Co Horseshoe Tavern @ Lo ©
Foods Market @ ‘Caffe India , 3 :
Karl's Auto Body
e Murphy's Garage

   

Comerstone
Family Programs

The Law Offices of Weiner & Weiner

   

he Law Offices of.

 

             

 

 

Atomey . Weiner & Weiner
gt
a oe
Qi @ Ee | Morris County:
Wo * . -- thouse ¥
“ . Courthouse :
Directions Save Nearby Sendtoyour Share a :
phone “y.
he
Ss

>
= 7 “
ag Morris County Clerk

        

60 Washington St #10tg, Morristown, NJ 07960

ae <8)

o

QSX8+72 Morristown, New Jersey X
-
g

”

welneremploymentiaw.com Plaid House

(973) 615-6666

 

jew Point Terrace

Open now. SAM-SPM “
Gosgle

Or é6-

Map data 2019 Google Unieedt Stead Terme Send feadback

 

19-cv-07115-GBD-OTW Document1 Filed 07/

Case 1

 

   

   

zoof

nyatt Regency

Marristown

Meh:

 

Pioneer Park

ol

 

&] — pris
oo feet Coy

 
 

 

 

The Law Offices of Weiner & We

 

—
oe

 

The Law Offices of Weiner & Weiner

Athonney

6 © © © ©
Directions Save Nearby Sendtoyour Share
phone

@

60 Wiashington St s101g, Mantistoswn, INI 07960

OGXS+72 Mornistommn, New Jersey
wrelnenemploymenttam.coon

(972) 615-6666

Ore:

Open now: 2Nii-SPh

Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 94 of 149

LAW OFFICES OF

PAUL I, WEINER* WEINER & WEINER LLC EMAIL:
JOSHUA L. WEINER** COUNSELLORS AT LAW PIW@WEINERATTORNEY.COM

ILIV@IWEINERATIORNEY,COM
OF COUNSEL A HCK@IWEINERATIORNEY.COM
HILLARY C, KRUGER*** 60 WASHINGTON STREET, SUITE 101G

COURTHOUSE PLAZA

ADMITTED TO PRACTICE: MORRISTOWN, NEW JERSEY 07960
«NJ, NY & PA
*NJ & NY TEL: 973-455-0026
eR) FAX: 973-455-0027

February 7, 2012

New Jersey Adopts Federal White Collar Exemptions

On September 6, 2011, New Jersey repealed its existing state regulations defining overtime
exemptions and expressly adopted the exemptions for administrative, executive, professional,
outside sales, and computer employees as defined by federal regulations (29 C.F.R. Part 541)
interpreting the Fair Labor Standards Act ("FLSA"). The only noted exception to New Jersey's
complete adoption of the FLSA definitions is that those provisions applying solely to
government employees are excluded under New Jersey state law because New Jersey does not
define "employer" as including government employers. New Jersey's adoption of the FLSA is
significant because, prior to the adoption, it was unclear whether New Jersey recognized the
FLSA's highly compensated employee exemption which lessens the employer's burden of
proving an employee is exempt where they make at least $100,000 per year.

Although, overall, this is great news for New Jersey's private employers, several issues remain
unclear. First, it is unclear how New Jersey courts will apply this change in law to pending class
actions where the class period spans the change in regulation. Under existing law in other
jurisdictions, it is possible the courts will bifurcate the claim period and apply the amended
regulations only to claims arising after the effective date of the amendment. See Baden-
Winterwood vy. Life Time Fitness, Inc., 566 F.3d 618, 628-30 (6" Cir. 2009) (bifurcating claim
period and applying different salary basis tests to pay periods before and after the 2004
amendment to the FLSA regulations); Jn re Dollar Gen. Stores FLSA Litig., 766 F. Supp. 2d 631,
638 (E.D.N.C. 2011) (applying "the short test under former regulations to pay periods occurring
before 23 August 2004, and the current regulations apply to pay periods occurring after that
date."); Kanatzer vy. Dolgencorp, Inc., 2010 U.S. Dist. LEXIS 67798, *n. 2 (E.D. Mo. 2010)
("Where, as here, the claim period spans the change in regulation, it is appropriate to apply the

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 95 of 149

February 7, 2012
Page 2

amended regulations to the actions occurring after the amendinent took effect, while applying the
un-amended regulation to the actions occurring before the amendment."); Davis v. Mountaire
Farms, Inc., 551 F. Supp. 2d 343, 348 (D. Del. 2008) (same).

Alternatively, employers could argue that the new regulations should apply throughout the entire
class period, including claims that pre-date the amendment. New Jersey recognizes an exception
to the general rule against retroactive application where the administrative changes were
"curative" of the pre-existing framework and designed to clarify - rather than change - the law.
See Kendall v. Snedeker, 219 N.J. Super. 283, 287 (N.J. Super. 1987) (noting exception to the
general rule of prospective application for "curative" amendments to clarify rather than change
the law); Gibbons v. Gibbons, 86 N.J. 515, 524 (N.J. 1981) (finding retroactive application
appropriate where "the amendment . . . is curative insofar as it reflects the Legislature's intent to
improve a statutory scheme already in existence."). The legislative history accompanying New
Jersey's recent adoption of the federal standards suggests that New Jersey has always intended its
wage-and-hour laws to be consistent with the federal framework. See 43 N.J.R. 2352(a) (Sept. 6,
2011) (stating that New Jersey's post-2004 failure to reconcile State rules regarding exemptions
with the Federal regulations was an “oversight."). This argument, however, has yet to be tested

by New Jersey courts.

Also unclear, is that New Jersey's adoption of the FLSA exemptions coupled with the repeal of
existing state definitions inadvertently omitted a long-recognized exemption in New Jersey for
commissioned inside salespeople. This is because New Jersey previously recognized as an
"administrative" employee, an employee whose "primary duty consists of sales activity and who
receives at least 50 percent of his or her total compensation from commissions. The federal
regulations do not similarly define the administrative exemption as including inside
salespersons. Recognizing their error, on November 21, 2011, the New Jersey Department of
Labor and Workforce Development proposed a rule to readopt the omitted language recognizing
commissioned sales people as exempt under the administrative exemption. Written comments

will be accepted on this new rule through January 20, 2012.

Lessons Learned: Employers should take comfort that, at least post-September 6, 20] 1, private
employees will be considered exempt under New Jersey state law if they satisfy the definitions
applicable to the FLSA. However, until tested by the courts, it is unclear how this change in law

will apply to ongoing litigation that spans the amended rules. Employers should consider the

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 96 of 149

February 7, 2012
Page 3

above arguments to support application of the new rules to existing class claims. Finally, in light
of New Jersey's inadvertent repeal of the inside salesperson exemption, employers should be
cautious and consider limiting those employces' hours until the exemption is readopted in the

coming year.

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 97 of 149

 

LAW OFFICES OF
WEINER & WEINER Lic
PAUL IL. WEINER® COUNSELLORS AT LAW EMAIL:
JOSHUA L, WEINER** —— ees PIAVG@WEINERATTORNEY.COM
60 WASHINGTON STREET, SUITE 101G aa
ADMITTED TO PRACTICE: COURTHOUSE PLAZA
ear MorrisTOWN, NEW JERSEY 07960

* NJ] & NY
TEL: 973-455-0026
FAX: 973-455-0027

January 3, 2017

BANK EMPLOYMENT LAW UPDATE

Dear Client and Friends:
T am enclosing an article [ have drafted regarding sexual harassment investigations.

The law has evolved in the conducting of a sexual harassment investigation to a complex and
technical procedure, full of pitfalls and flaws.

Asa practical matter, if you are in the midst of a sexual harassment complaint, it is advisable
to use either trained investigators that have been trained by professionals or use outside lawyers who
have had substantial experience in carrying out these investigations.

It is important to note that if the investigation is carried out in a cursory matter and not
promptly and not with detailed findings, your defense to sexual harassment cases will be weakened
substantially.

I therefore recommend that you conduct training of the individuals who will conduct your
sexual harassment cases who work for the bank or employer or rely on outside professionals.

If you have any questions or are interested in this type of training or use of investigators,
please call. We would be happy to assist you in any way possible.

Very truly yours,

Paul I. Weiner
Joshua L. Weiner

S\FORMS\NEW Sexual Harassment Lir.doc

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 98 of 149

EXHIBIT
G ‘Ty 9

 
Case 1:19-cwOtadtirGBRYOTW Document & Biled Q7/30/48: Page 99 of 149

Ane Crt 58 OF Ato Bee SSUC HONE ont EAT maxed poe cent cet 212.213.3810
FIFTH AVE NYC MIDTOWN EAST NYC GRAND CENTRAL NYC
0 FD tk Nr WT GE 105 Cant a4 Sree We ee HOEAT 2 Leemgion Bt, OWE NSIT

   
    

BUBNESS ADDRESS eens

 

Virtual Office NYC Services Virtual Of8ce NYC.
Basins Bbc ren for Mad Sere Miial Otces NYG prondes abscess adc css fir enhty purposes, OF
© Comin Package Recelpt a} forded win receptors! tences brea Vita! Gfce NTC hte
+ Mind Picky

***

NYC IDENTITY...
Affordab&@ Solution

for your business

 

MIDTOWN EAST NYC GRAND CENTRAL NTC
155 East 44 Srest, 42) Lewegton Averics,
NY NC 89017 " Nene 1170

 
 

FIeTH AVE NYC
MT Fan Ave
Ne NY 10015
rsa sora Pon tnpen te See

     

Identity Package Starter Package Pro Pius Package
‘29 ‘59 ‘109
te aren

 

ff Bove Adee of Geveeit Ache se ty Wal Secs of Bement Atens ty Wat Sacre
wo Cree Pechapt Petert

¢ Unros

 

@ Mulfrordez"
Ore oss
# Anes Peet tics Feratarte

@ Cal Ap arpee gp e Tes

 

of Pekan Lip aang
@ Wise ented

 

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 100 of 149

EXHIBIT
oh”?

 
US EX REL. ARYAIGBXANSKOA AsO 74h SD BD O5FV90| Dacumettts/scheilerchoos ESOvl Sholay epse Hase-Gf OBS Ml 1443573 13385x...

| of 9

UNITED STATES OF AMERICA ex rel., BRIAN ARYAI, Relator,
Vv.
SKANSKA, et al., Defendants.

No. 09 Civ. 5456 (LGS).
United States District Court, §.D. New York.
March 19, 2019.
United States of America, Plaintiff, represented by Joshua Lawrence Weiner, Law Offices of Weiner & Weiner, LLC.

Brian Aryai, ex. rel., Plaintiff, represented by Joseph G. Sconzo, Law Office of Joseph G. Sconzo, P.A., pro hac vice,
Joshua Lawrence Weiner, Law Offices of Weiner & Weiner, LLC, Paul ivan Weiner, Paull. Weiner, LLC & Robert Wayne
Sadowski, Sadowski Katz LLP.

Skanska, Defendant, represented by Bruce D. Meller, Peckar & Abramson, P.C. & Patrick J. Greene, Je, Peckar &
Abramson, PC.

Turner Construction Company, Defendant, represented by Bruce 0. Meller, Peckar & Abramson, P.C., Patrick J. Greene,
Ji, Peckar & Abramson, PC & Saurabh Sanghvi, Wilmer Cutler Pickering Hale & Dorr L.L.P.

Tishman Construction Corporation, Defendant, represented by Hallie Beth Levin, Wilmer Cutler Pickering Hale & Dorr
LLP.

Plaza Construction Corporation, Defendant, represented by Inna Coleman, Paul Hastings LLP, Kenneth M. Breen, Paul
Hastings LLP, Shahzeb Lari, Paul Hastings LLP & Zachary Zwillinger, Paul Hastings LLP.

Hunter Roberts Construction Group, Defendant, represented by John L. Gardiner, Skadden, Arps, Slate, Meagher &
Flom, L.L.P., Lea Haber Kuck, Skadden, Arps, Slate, Meagher & Flom LLP & R. Ryan Stoil, Skadden, Arps, State,
Meagher & Flom, LLP.

Parsons Transportation Group, Interested Party, represented by Clifford Louis Thau, Vinson & Elkins L.L.P., Christian
Sheehan, Vinson & Elkins L.L.P., pro hac vice, Craig D. Margolis, Vinson & Elkins L.L.P. & Marisa Antos-Fallon, Vinson &
Elkins, LLP.

OPINION AND ORDER

LORNA G. SCHOFIELD, District Judge.

Relator Brian Aryai ("Relator") brings this action under the False Claims Act, 31 U.S.C. § 3729 ef seg. (the "FCA")
against several construction companies whom Relator alleges engaged in fraudulent payroll practices. Defendants
Tishman Construction Company ("Tishman"), Plaza Construction Corporation ("Plaza"), Turner Construction Company
{"Turner’), Hunter Roberts Construction Group ("Hunter Roberts") and Skanska, (collectively, "Defendants") move to
dismiss the Third Amended Complaint (the "TAC") pursuant to Federal Rules of Civil Procedure 12(b)(1) and 42(b)(6).
Relator cross-moves for partial summary judgment. For the reasons discussed herein, Defendants’ motion to dismiss is
granted and Relator’s cross-motion for summary judgment is denied as moct.

1. BACKGROUND

The facts below are taken from the TAC and exhibits attached to the TAC. See TCA Television Com. v. McCollum, 839
F.3d 168, 172 (2d Cir, 2016). The facts alleged in the TAC are assumed to be true for purposes of this motion. See SRM
Glob. Master Fund Lid. P'ship v. Bear Stearns Cos. L.L.C., 829 F.3d 173, 176 (2d Cir, 2016).

7/25/2019, 10:57 AM

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 102 of 149

EXHIBIT
G *H 99

 
Aryai v. Forfeiture SipRECAdsAcRty 26 F1ship GBM cODRY CdOCUM Gittpsl//sdhdleckébg let SchdRa gee? OSe Olf5 1509657 19600318655...

| of 16

379

380

25 F.Supp.3d 376 (2012)

Brian ARYAI, Plaintiff,
v.
FORFEITURE SUPPORT ASSOCIATES, LLC, United States Marshals Service, and Eben Morales,
in his individual and official capacities, Defendants.

No. 10 Civ. 8952(LAP).

United States District Court, S.D. New York.
Signed August 27, 2012.

*379 Joshua Lawrence Weiner, Law Offices of Weiner & Weiner, LLC, Paul tvan Weiner, Paul i. Weiner, LLC Morristown,
NJ, for Plaintiff.

David Scott Wamer, Christine Lee Hogan, Litter Mendelson, P.C., New York, NY, for Defendanis.

MEMORANDUM AND ORDER

LORETTA A. PRESKA, Chief Judge.

This motion by Defendants United States Marshals Service ("USMS") and Eben Morales ("Morales") (collectively, the
"Moving Defendants") to dismiss the claims of Plaintiff Brian Aryai ("Plaintiff} presents, inter alia, two questions of first
impression in this district: (1) whether the amended whistleblower provision of the False Claims Act ("FCA") provides a
cause of action against individual defendants; and (2) whether to recognize an action pursuant to Bivens v. Six Unknown
Federal Narcotics Agents, 403 U.S. 388, 91.$.Ct. 1999, 29 L.Ed.2d 619 (1971), on behalf of an employee of a
government contractor who experiences retaliation for engaging in speech protected by the First Amendment. For the
reasons set forth below, the Court answers both questions in the negative and grants the Moving Defendants’ motion to

dismiss [Dkt. No. 15].

|. BACKGROUND

The Court takes as true the following factual allegations in the amended complaint and draws all reascnable inferences
in favor of Plaintiff. See Goldstein v. Pataki, 516 F.3d 50, 56 (2d Cir. 2008).

Plaintiff was employed as a Senior Forfeiture Financial Specialist by Forfeiture Support Associates, LLC ("FSA"), a
company that "provides staffing and support solutions to government agencies." (Am. Compl. ff] 4-5.) One of those
agencies is USMS, an agency responsible for, as relevant here, managing and disposing forfeited properties the
Government has seized as proceeds of criminal activities. (io. 6.) USMS performs that function pursuant to the Asset
Forfeiture Program ("AFP") of the Department of Justice. (/d.) At all relevant times, Morales served as Acting Assistant
Director of the AFP. Ud. 9] 7.) One division within the AFP is the Complex Assets Group ("CAG"), "which is responsible
for the disposition of seized and forfeited financial instruments, businesses, majority and minority business interests and
substantial real estate." (/d. ] 11.)

A core aspect of FSA's business is providing support services to the AFP pursuant to an Asset Forfeiture Support
Contract ("AFSC"). (id. 1] 4-5.) "Pursuant to the [AFSC], the Government purportedly has the contractual right to require
FSA to remove any of its employees from performance under the contract." (/¢. {[ 56.) "However, in instances where the
removal of an employee is for substandard performance or behavior negatively impacting *380 delivery of services, the
{AFSC] provides FSA an opportunity to resolve the situation so as to allow the employee to remain on the contract." (/d.

157.)
Plaintiff began working with the AFP in New York City on October 13, 2009. (td. {]{] 8-9.) Plaintiff claims that, in early

7/25/2019, 11:18 AM

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 104 of 149

EXHIBIT
G ‘Cy 9
Attorney Directory - @@SMyLDERieV-07115-GBD-OTW Documenhitph://idpibech Os iid Qus/Magey10 brody D4Gils?attorneyId=Tu...

lof 1

Attorney
Search

Attorney
Registration

Registered
In-House
Counsel
Search

In-House
Counsel
Registration

Legal
Consultant
Registration

Resources

E-Courts

Contact Us

Attorney Detail

(GOURTS

New York State Unified Court System

 

as of 07/26/2019

Registration Number:

E-mail Address:
Date Admitted in NY:

Appellate Division
Department of Admission:

Law School:
Registration Status:
Next Registration:

Disciplinary History:

1648161

PAUL IVAN WEINER

PAUL |. WEINER, ESQ., BUDD LARNER, P.C.

150 JOHN F KENNEDY PKWY

SHORT HILLS, NJ 07078-2703 |
United States

(973) 315-4542

PWEINER@BUDDLARNER.COM
03/14/1968

2
BKLYN

Currently registered
Aug 2020

No record of public discipline

Search Again

The Detail Report above contains information that has been provided by the attorney
listed, with the exception of REGISTRATION STATUS, which is generated from the
OCA database. Every effort is made to insure the information in the database is accurate

and up-to-date.

The good standing of an attorney and/or any information regarding
disciplinary actions must be confirmed with the appropriate Appellate
Division Department. Information on how to contact the Appellate
Divisions of the Supreme Court in New York is available at

www. nycourts.gov/courts.

Ifthe name of the attorney you are searching for docs not appear, please try again with a
different spelling. In addition, please be advised that attorneys listed in this database are
listed by the name that corresponds to their name in the Appellate Division Admissions
file. There are attorneys who currently use a name that differs from the name under
which they were admitted. If you need additional information, please contact the NYS
Office of Court Administration, Attorney Registration Unit at 212-428-2800 or

altyreg/@nycourts gov.

www. NYCOURTS.gov

7/26/2019, 2:15 PM

 
Attorney Directory - @@a@eexl PeBibsv-07115-GBD-OTW Documeitips:/iapieeuO7s8G/MhO1s/ amy ey /AGE Sf Hojgls?attorneyld=u9s...

New

York State Unified Court System

 

Attorney
Search

Attorney
Registration

Registered
In-House
Counsel
Search

In-House
Counsel
Registration

Legal
Consultant
Registration

Resources

E-Courts

Contact Us

1 of 1

‘=4(COURTS

as of 07/26/2019

Registration Number: 4510509

JOSHUA LAWRENCE WEINER
BUDD LARNER, PC

150 JOHN F KENNEDY PKWY
SHORT HILLS, NJ 07078-2703

United States
(973) 315-4499

E-mail Address:

Date Admitted in NY: 01/30/2008

Appellate Division

Department of Admission: 2

Law School: Hofstra University Maurice A. Deane School of
Law

Registration Status: Currently registered

Next Registration: Jul 2020

Disciplinary History: No record of public discipline

Search Again

The Detail Report above contains information that has been provided by the attorney
listed, with the exception of REGISTRATION STATUS, which is generated from the
OCA database. Every effort is made to insure the information in the database is accurate
and up-to-date.

The good standing of an attorney and/or any information regarding
disciplinary actions must be confirmed with the appropriate Appellate
Division Department. Information on how to contact the Appellate
Divisions of the Supreme Court in New York is available at

Www. nycourts.gov/courts.

If the name of the attorney you are searching for does not appear, please try again with a
different spelling, In addition, please be advised that attorneys listed in this database are
listed by the name that corresponds to their name in the Appellate Division Admissions
file. There are attorneys who currently use a name that differs from the name under
which they were admitted. If you need additional information, please contact the NYS
Office of Court Administration, Attorney Registration Unit at 212-428-2800 or

attyree@nycourts.gov.

www. NYCOURTS.gov

7/26/2019, 2:12 PM

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 107 of 149

EXHIBIT
“eT”?

 
USING MEDIATION

. INS stead | of Litigat HION 1 in Brena

EMPLOYMENT LAW ISSUES

PAUL I. WEINER

ATTORNEY AND MEDIATOR

 
WELCOME _¢

 

 

Thank you for considering my legal services. | have spent more than 45 years of
my career working as an Employment and Labor Lawyer. | have represented clients
from Fortune 100 companies, as well as individual employees. This includes cases
involving Nabisco Brands and GAF.

During my time in practice, | have overseen dozens of cases and | understand
that aggressive litigation is not always the right solution for everyone. Though taking an
issue to trial is sometimes necessary, mediation can provide a cost-effective solution,
especially in cases involving employment and labor law.

| have been a court certified mediator in both state and federal courts for more
than 20 years. My goal is to provide cost effective settlement and mediation services to
as many clients as possible. My proven track record includes a 90% settlement rate,
which means nearly every mediation session | facilitate ends with success.

| believe | can help you find the best and most effective way to resolve your legal
issues. My experience includes a keen understanding of the legal system and | have
examined legal issues from a variety of angles. | have been quoted in the New York
Times, the Star Ledger, the Bergen Record and other news publications. From
speaking engagements to the writing of articles for many of the most well respected
legal publications, law is my passion. | have also been a guest speaker on CBS news,
MSNBC, Channel 12 news and numerous radio talk shows.

| hope my practical experience and legal know-how can provide unique
opportunities for employers and employees both in preventing legal complications and
offering guidance and representation in legal matters when they arise, whether as legal
counsel or mediator.

Again, thank you for considering me to help with your legal
issue.

Paul I. Weiner, Esq.

Law Offices of Weiner & Weiner LLC
60 Washington Street, Suite 105G
Courthouse Plaza

Morristown, NJ 07960

piw@weinerattorney.com

 

PAUL iF WEINER 973-455-0026! weineremploymentlaw.com

ATTORNEY AND MEDIATOR

 

 
 

* USING MEDIATION

 
   

gener Instead of Litigation in acini ioastpeatisa
EMPLOYMENT LAW ISSUES

Mediation can be an effective tool for settling a variety of legal disputes. It is especially
beneficial when it comes to sorting out employment law issues. Unlike disputes that
involve personal injury or domestic issues, those related to employment law often
involve people who benefit from preserving their relationship. Whether there are
contract issues between a company and a client or an employer and employee face a
challenge that seems impossible to overcome, mediation prevents many of the
difficulties that arise during litigation. It allows two opposing parties to repair their
relationship and move forward, which can be extremely beneficial in the workplace.

 

What are some of the industries in which mediation can be used to settle an
employment law dispute?

e Service

e Wholesalers

e Retailers

e Construction

e Hotel and restaurant
e Transportation

e Air cargo

e Manufacturing

PAUL iF WEINER 973-455-0026! weineremploymentlaw.com

ATTORNEY AND MEDIATOR

 

 

 
   

USING MEDIATION

3

| SapSED ease seseeee sees Instead of Litigation [P] crete een ce renner nanan

=

EMPLOYMENT LAW ISSUES

Ideally, businesses will create policies that avoid conflict with employees.

Unfortunately, this is not always the case and not all employees view a situation as fair
or ethical. In these instances, grievances can escalate into serious legal battles quickly.
Mediation offers employees and employers an alternative to litigation.

What are some of the employment law issues that can be settled through mediation?

Mediation to Settle Wage and Hour Law Issues

Disputes over the wages an employee is paid
and the hours he or she works are common.
They can arise from a multitude of scenarios
including timeliness of paid earnings,
overtime, lunch and break times, accuracy of
vacation, sick, and personal pay, work
preparations and various other expenses.

Disputes can also arise regarding overtime
pay, especially when it involves a complex
system that includes half-time and double-time payments. Not only are there state and
federal laws that must be followed regarding overtime, employers must also ensure
employees are treated fairly and with respect.

 

No workplace is perfect, but when an employee feels he or she is being overworked or
not compensated properly, action can and should be taken. The same is true if an
employer feels an employee is taking advantage of a situation and would like to address
work habits. Mediation provides a safe, controlled environment in which to discuss
these issues and come to a resolution that makes it possible to continue the
relationship.

Mediation to Settle Severance Pay Issues

When an employee is asked to leave a company by his or her employer, severance pay
might be provided. Not only could disputes arise concerning the amount of a severance
package, there could also be issues related to insurance coverage and other benefits.

PAUL iF WEINER 973-455-0026! weineremploymentlaw.com

ATTORNEY AND MEDIATOR

 

 
 

_ USING esp esUu KOs

muisimipmrnammnnnes PHSECTA Of LIE Rabin 1H isetserstencnnsaamancee

EMPLOYMENT LAW ISSUES

Likewise, if an employee feels he or she was wrongfully dismissed, severance pay
might factor into the evidence for or against the accusations. Severance packages can
also include documents requesting employees not behave in certain ways once their
relationship with their current company has ended. Requests might include non-
compete agreements, non-disclosure agreements, and other legally binding documents,
all of which are sometimes a point of contention that can be settled during a mediation
session.

Mediation to Settle Common Human Resources Issues

Human Resources (HR) departments often turn to mediation when a dispute arises with
an employee. HR understands how important it is to protect the company for which
they work, but also realizes it is in everyone's best interest to settle a legal issue quickly
and fairly. And because mediation is confidential, all issues are kept out of the public
eye, which can be extremely beneficial for all parties involved.

What are some of the HR issues that can be settled through mediation?

e Performance review issues

e Discrimination issues

e Harassment issues

e lssues with the Americans with
Disabilities Act

e Health issues directly related to
employees and to their family members -
Family Medical Leave Act (FMLA)

e Issues related to drug and alcohol abuse
in the workplace

e Issues related to hiring, firing, leaves of
absence and absenteeism in general

 

PAUL II. WEINER 973-455-0026! weineremploymentlaw.com

ATTORNEY AND MEDIATOR

 

 
EFI Ne ee ery

 

Resracesmnsenenensnase! | 7IGLEA Of Ltt OEIOH IT) ssentenesnesoectosee :

EMPLOYMENT LAW ISSUES

How to Determine if Mediation is Your Best Option for
Settling Your Workplace Dispute

 

Mediation is growing in popularity. Both employers and employees appreciate the
benefits related to using mediation to settle a dispute. It is less expensive, takes less
time, and in many cases, makes it possible to continue a professional relationship. |
Deciding when to attempt mediation and when to proceed directly to litigation can be |
challenging. |
In most cases, attempting mediation is
worth it. If both parties involved in an
employment law dispute are willing to
discuss the issue at hand, a skilled
mediator might be able to help them
reach a resolution — even if one seems
impossible at the start of the process.
However, if one or both parties is
unwilling to compromise and does not
want to discuss the issue, reaching a
resolution through mediation is unlikely.

 

Finding a skilled mediator to assist with workplace mediation is one of the keys to
achieving success. Paul Weiner has worked with both employees and businesses,
which means he has a unique perspective not found in other mediators. He is able to
see the issue from both sides, making it easier for him to help disputing parties do the
same. He fully understands both sides’ techniques, strategies and tactics. He is able to
interpret changes in cases dynamically and intuitively, and structure an approach that
suits the situation.

If you are involved in a workplace dispute in New York or New Jersey, or you would like
to discuss employment law issues in either state, contact Paul at (973) 455-0026 or by

email at piw@weinerattorney.com.

Download This Ebook

httos://toi.infusionsoft.com/app/form/paul-weiner-ebook

PAUL II. WEINER 973-455-0026 | weineremploymentlaw.com

ATTORNEY AND MEDIATOR |

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 114 of 149

EXHIBIT
°c”?

 
IMOVERVIDY AVTO 5 ToA i : eri uniter

R & WEIN

~~ EMPLOYMENT Ab LADIOR ATTORNEYS ~

ESENTING EMPLOYERS & I

Se acd (Leche: Psa lt

 

Employment Law ~

Paul, Weiner and Joshua L, Weiner
Formerly members of Law Offices of Weiner & Weiner LLC,

are pleased to announce they have joined

Coughlin Duffy.

ey Ty oe)

 

LAY) Mout Kemble Ave - ht ati, HE O7632

 

6S Pare vee 2h Poor Wa Syeel Raza ~thew York WY 16054

Phare (272) 485.0705

 

soponaimed te

      

yu! yGur OFaal

 
   
       
   
   
  

8 ChUGal In rea hig a a Coughin Gulfy LLP I

rite than 20 years © MpPANes aAbasla

fake

 

 

ani the wsuer Pian

2a ty GaN Pia a! IGUP Bh

» Retacort

e Connie bon

© AY

« Manwtachining
Depending on chen heed, Gur laayers are PEPREd fo OFfeT SOUS Nal Ini hehe

« Altemative (pute resciution

© Admest(atire and aitdranon pind cedngs
« Lingsren

« Preventative prabes

« Management ainng

Shaled Peters

 

  
  
 
 
 
 
  

Shon Bn ivnesies ad ayy

iO hot have We fuly veters

  

 

are abe bo Ie rprel Changes in cates dyna

 

HEOOMy Hou Nave any queshons, poate cat wincut ar

     

Wstuss your prewema or 4 olenarge I out years

heaps kaured on not prt legal ed

   

and syees, we have

    

heen Our Ney Ve

 

fi to regvetedt thenti Ne

 

AY bbw SUS Wath OAS OF OU eM PN TAA

 

144 a Now Risay aM Ot an pai

PREAOO OF OTS-61 2-646 OF Git ie Be

 

 

unin Dutly LLP (eprese

 

AX myets Tebened Dacre

Email address

DST Ly ee
r r!

 

Tissue

 

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 116 of 149

HOME FIRMOVERVIEW ATTORNEYS CONT, Call Joshua @ 973-631-6020 or 973-615-6666

WEINER & WEIN

Pe ire ete ee ty

Employment Law ~

Labor Law- OSHA:

 

Contact

Guy lawyers have nearly hail a century of combed experience in the Feld of oor and employment
law SUES We are conwetied to pour success and long-term professianal wei-being To schedu's a "

free aval phone consultation ta discuss a New Jersey labor oF employment ia4 issue with One of oUF LT ‘Today
EMPLOYMENT law AloMeys, Cal O73-E31-E020 oF O75
Bold lanes and ® mdicate requved miamabken

    

£5 of fa cul Ine fom below Perera dese eae or is

IE

NAN peaeees}

eT etic)

EMay Qde8 peyccaa’

PONS payer
Biref de scription of your eee
Binet desc eplion of your legal mae

DRY Ate tee aC

Type Id CHAPACIETS Vaaetes

Get Help Today!

 

ky 498

Get Help Tedayl

Law Offices GF Coughlin Oulfy LLP

Otfce 360 Mount Kemble Ave Morndtown, 1) O72
HY Offee 68 Pine SL Obry Peay, Wall Street Fiza = Hew Yor WY 10008
Prange 072-631-8020 of 972-618-6464

Cad ky Fred ih) PH SAS CONSUAANOA

 

REPRESENTING EMPLOYERS & EMPLOYEES

Coughin Oully LUP represent chenta througiaall Mew Jersey anil New Yor.

Al nate (eicived. Qaclaites | Eke lap

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 117 of 149

EXHIBIT
ce y”’

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 118 of 149

{DYEARS

a AlHote of Thank SEARCH SITE >
Cc) CELERANT AS

Alluneys Services News &Events AboutUs ContactUs

Coughlin Duffy...

News Article News Related Professionals
Joshua L. Weiner and Paul ="! *""«"
|, Weiner Join Coughlin ee
Duffy LLP

April 24. 2019

   
 

Coughlin Duffy LLP is pleased to announce
that Joshua L, Weiner and Paul |, Weiner will
join the Firm on May 1, 2019. Joshua Weiner
will Join as a Partner and Chair of the
Employment and Labor Practice Group, Paul
Weiner will serve as Special Counsel to the
Firm.

ececceeoee

 

weneneaerrree
eeccecnncaccnrse

  

With over LS) years of ¢ bied ey '

employment aid tat loshua VVeuy iy t falfer

Paul Weiner fepresen| smal! lo large conparves fot ther

emplayment law ¢ ds Both Joshua and Paul wor
lieth Lents wi ibgated matte

administrative and arbitrabon pyre anos employment

law preventive prachces and aud. anor unilor

 

vage and our cats amd man sement

 

i 1.4 Budd Larr
hie WV rreceved bs JO from the Hofstra Unive
School orl: nd eamednsBA from Ruler

hte Paul Vea ered as Counsel as wel as private and

halo: al Budd Lamer He receved ns JD. fron

 

Nat o. GAF and Certain Teed Products. Over the la
20 years. Paul has pratheed with vanous law fams int
lersey as well as established his own finn aongsd

ing inemployment and labor law Pauis
pract hin Bully wo focus on employment and
labor jaw. OSHA as well a5 private and cour methation

 

Cough’ n Duly is 5

our Ot 1d team oft
add employment and febor to tt
at lo prance

    
 

been rex )

vl

 

   

achieven ‘
thal hey Wol each cor
providing Ihe tighesl q gal sery > dll {
our cients.” Remarked Cough'n Culfy LLP Managing

Partner Suzane Ntidag

bacwrmer Steep DCopyright 2019 Coughin Duffy LLP inftw
Webate deagred and ceveloced by Greeifed tener LW

 
Joshua L. Weiner and Bad y Wane a7 Gashi EP FW | Document 4Ps:ATee- CPB y payee ys ey GH fig gua lweiner-and...

| of 2

Cc)

Coughlin Duffyu

News
Joshua L. Weiner and Paul |. Weiner Join Coughlin
Duffy LLP

April 24, 2019

Coughlin Duffy LLP is pleased to announce that Joshua L. Weiner and Paul I.
Weiner will join the Firm on May 1, 2019. Joshua Weiner will join as a Partner
and Chair of the Employment and Labor Practice Group. Paul Weiner will serve
as Special Counsel to the Firm.

With over 50 years of combined experience in employment and labor law, Joshua Weiner and his
father, Paul Weiner, represent small to large companies for their employment law needs. Both Joshua
and Paul work closely with their clients in litigated matters as well as administrative and arbitration
proceedings, employment law preventive practices and audits, labor union law disputes, wage and
hour claims, and management training.

Prior to joining Coughlin Duffy LLP, Mr. Joshua Weiner served as Chair of the Employment and Labor
Law practice group and the Litigation Division at Budd Larner. Mr. Weiner received his J.D. from the
Hofstra University School of Law, and earned his B.A. from Rutgers University.

Mr. Paul Weiner served as Counsel, as well as private and court mediator at Budd Larner. He received
his J.D. from Brooklyn Law School. Paul also served as Labor and Employment counsel for large
corporations including Nabisco, GAF and Certain Teed Products. Over the last 20 years, Paul has
practiced with various law firms in New Jersey, as well as established his own firm alongside Joshua,
specializing in employment and labor law. Paul’s practice at Coughlin Duffy will focus on employment
and labor law, OSHA, as well as private and court mediation.

“Coughlin Duffy is proud to welcome Joshua and Paul to our growing team of talented attorneys and is
pleased to add employment and labor to the list of services we are able to provide our clients. Both
Joshua and Paul have been recognized and admired for their many achievements and exceptional
expertise. We are confident that they will each contribute to the Firm's strength of providing the highest
quality legal services and value to our clients.” Remarked, Coughlin Duffy LLP Managing Partner
Suzanne C., Midlige.

7/30/2019, 5:05 AM

 

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 120 of 149

C)

Coughlin Duffy.

Paul |. Weiner is Special Counsel to the Firm.

Paul is an accomplished Employment and Labor attorney and
has been practicing in the industry for over 50 years. He
concentrates his practice in the areas of Employment and
Labor Law as well as private and court mediation. Paul's
practical experience and legal know-how provide unique
opportunities for employers in both the prevention of legal
complications as well as in providing guidance and
representation in legal matters when they arise. Paul also
assists employers in dealing with and preventing unions.

 

Over the last 20 years, Paul has practiced with various law
P | | firms in New Jersey specializing in employment and labor
a U " law, as well as established his own employment and labor
We | ner firm the Law Offices of Weiner & Weiner, alongside his son
Joshua Weiner, Coughlin Duffy's Chair of Employment and
Special Counsel Labor group. He also served as an in-house Corporate Labor
. . and Employment Counsel for such establishments as
aE ROR UTINe LAM Nabisco Brands and GAF.

Direct (973) 631-6057
Fax (973) 267-6442 Paul is also a well-known speaker in the field of Employment

and Labor law and for 30 years served as the Chair of the
highly regarded Employment Litigation program for the
Practicing Law Institute (PLI). He has written articles for
many of the most well respected legal publications and is a
co-author of the best-selling text Wrongful Termination A
Preventative Approach (1st and 2nd Edition). Paul has also
been a guest speaker on CBS News, MSNBC, Channel 12
news, and numerous radio talk shows. He has been quoted
in the NY Times, the Star Ledger, the Bergen Record, New
Jersey Law Journal, and other news publications.

Services
Employment and Labor Law

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 121 of 149

Education
Brooklyn Law School (J.D., 1967)
Brooklyn College (B.A., 1964)

Professional Admissions

United States Supreme Court (2002)

United States Court of Appeals Third Circuit (1998)

United States Court of Appeals Seventh Circuit (1987)

United States District Court for the Southern District of New York (1969)

United States District Court for the Eastern District of New York (1969)

United States District Court for the Eastern and Western Districts of Pennsylvania (1998)

State of New Jersey (1987)
State of Pennsylvania (1975)
State of New York (1968)

Experience

» Leading Sexual Harrasment Decision

» Toys-R-Us v. Drug Testing Henessey in Eagle Coastal Refinery
» Subcarrier Communs v. Day Superior Court of New Jersey

» Lehmann v. Toys 'R' Us

» 1993 N.J. Hennesey v. Coastal Eagle Point Oil Co.

Speaking Engagements
Speaker, N.J. CLE course on employee handbooks and employment discrimination (1978-2000)

Publications and Presentations
Standard Setting Procedures, Variances under the Occupation Safety & Health Act of 1970; PLI’s
Occupational Safety and Health Law

A Practical Guide to an Effective Role in OSHA's Standard Setting Process; PLI'’s Occupational Safety
and Health Law

Variance Under OSHA — An Update; PLI’s Occupational Safety and Health Law

Seniority Systems In The Post Teamsters Era — An Update; PLI’s Employment Discrimination Litigation
OSHA's Standard Setting Process; PLI’s Occupational Safety and Health Law

The Handling of an EEO Charge; PLI’s EEOC Litigation

Employee Surveys a Step-By-Step Approach; PLI’s EEOC Litigation

Paul |. Weiner

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 122 of 149

Legal Consideration !n General; PLI's Age Discrimination Problems, The Context of a Reduction in
Workforce

Statistical Techniques in Age Cases; PLI's Employment Litigation and Its Alternatives
Managing Outside Counsel in Employment Litigation; PLI's Employment Litigation

Safety Strikes & NLRA Issues, Handling Investigation and Court Precedent; PLI'’s OSHA,
Discrimination Provision

Pre-Litigation Settiement Strategies; PLI’s Employment Litigation

Involuntary Reductions in Force, A Step-By-Step Approach; PLI’s Reduction in Workforce and Benefits
in a Shrinking Economy

Litigation Risk Audit for Today's Employers; PLI’s Employment Litigation
Statistical Techniques in Age Cases; PLI’s Employment Litigation

Related Tort Claims; PLI's Employment Discrimination Litigation

The Handling of an EEO Charge; PL!I’s Employment Discrimination Litigation

Trial Strategy and Preparation in Employment Litigation; PLI’s Litigating Employment Discrimination
Cases

Defending A Company's Reasonable Accommodation under an ADA Case; PLI's Litigating
Employment Discrimination Cases

Stress and Mental Disorder; New Responsibilities for Employers under the ADA. PLI’s Litigating;
Employment Discrimination Cases

The Settlement of Discrimination Cases; PLI’s Litigating Employment Discrimination Cases
Personnel Law Updates

Your Employee Handbook from a Legal! Perspective; Personnel Law Update

Downsizing — Legal Aspects of Work Force Reduction; Personnel Law Update

How to Write Warnings and Performance Appraisals in a Lega! Context; Personnel Law Update

Employers Behind Bars — A Touch New OSHA Raises the Stakes; Personnel Law Update

Paul |. Weiner

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 123 of 149

A Litigation Risk Audit for Today's Employer: From Application Form to Exit Interview; Personnel Law
Update

Emerging Areas of Employer Liability; Personnel Law Update

Council on Education in Management Emerging Areas of Employer Liability; Personnel Law Update
Other

The Wooley Decision/Are Handbooks Employment Comments; Commence and Industry

Legal Issues in the Next Millennium Society of Human Resource Manager (1998)

Preventing Union in Today's Economy; SHRM (1997)

Awards and Honors
Selected for inclusion in New Jersey Super Lawyers — Employment & Labor Law (2007)

Recipient, Corporate Clients Choice Award, American Lawyer Magazine (1995)

Memberships
Program Chair, New Jersey State Bar Association

Program Chair, Practicing Law Institute

Program Chair, American Bar Association

Chairman and Founder, PLI Employment Discrimination Litigation Seminar
Chairman, "Employment Discrimination Seminars", PLI, 1978 - 2012
Chairman, Employment Law Council

Member, American Bar Association Equal Employment Opportunity Committee
Member, American Bar Association, Employment/Labor Law Committee
Member, New Jersey State Bar Association Labor Committee

Arbitrator, New Jersey State Board of Mediation

Mediator, New Jersey and Federal Courts

News
Joshua L. Weiner and Paul I. Weiner Join Coughlin Duffy LLP
April 24, 2019

Paul |. Weiner

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 124 of 149

Cc)

Coughlin Duffy.-

Joshua L. Weiner is a Partner and Chair of the Firm's
Employment & Labor Law group.

Joshua has significant experience in employment and labor
law representing small to large companies for their
employment law needs. Joshua works closely with clients in
litigated matters as well as administrative and arbitration
proceedings, employment law preventive practices and
audits, labor union law disputes, wage and hour claims, and
management training.

 

Prior to joining Coughlin Duffy LLP, Joshua served as Chair
of the Employment and Labor Law practice group and the
Litigation Division at Budd Larner. Joshua also practiced at

3) OS h U a L 8 the Law Offices of Weiner and Weiner, an employment and

We | n e r labor law firm co-owned with his father Paul Weiner, Special
Counsel to Coughlin Duffy.

Partner
Joshua received his J.D. from the Hofstra University School

jweiner@coughlinduffy.com of Law, and earned his B.A. from Rutgers University.

350 Mount Kemble Avenue

P.O. Box 1917 REPRESENTATIVE MATTERS
Morristown, NJ 07962

Direct (973) 631-6020 » Represented both employers and employees dealing with
Fax (973) 267-6442 claims of discrimination, harassment, whistleblower

retaliation, wage and hour disputes, defamation and invasion
of privacy, as well as, corporate disputes with employees
over executive compensation, employment contracts,
restrictive covenants such as non-compete clauses, non-
disclosures and confidentiality agreements

« Represented employers and management in various labor
disputes, unfair labor practice charges, arbitrations and
negotiations with the unions

¢ Serves as employment and labor counsel to employers in a
wide variety of industries, providing counseling and training

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 125 of 149

on a variety of issues, including discrimination, whistleblower retaliation, sexual harassment, wage
and hour audits, employee handbooks, personnel policies, employment contracts, restrictive
covenants, hiring and termination practices and union relations

Services

Commercial Litigation

Employment and Labor Law

Education
Hofstra University School of Law (J.D., 2006)
Rutgers University (B.A., 2003)

Professional Admissions

United States District Court for the District of New Jersey (2007)

United States District Court for the Southern District of New York (2008)
State of New Jersey (2007)

State of New York (2008)

Publications and Presentations

Author, "A Brief Treatise on Punitive Damages Under Title VII and Will the Supreme Court's Recent
Holding in Crawford End Up Derailing the Ellerth/Faragher Affirmative Defense in Sexual Harassment
Cases," Practicing Law Institute’s Litigation Employment Discriminations Claims Seminar (2009)

Author, "Disparate Impact and Disparate Treatment/Legal Update and Practical Guide," Practicing Law
Institute's Litigation Employment Discriminations Claims Seminar (2008)

Author, "Recent Supreme Court Decisions Impacting on Title Vil and §1983 Jurisprudence," Practicing
Law Institute’s Litigation Employment Discriminations Claims Seminar (2007)

Awards and Honors
New Jersey Super Lawyer's Rising Star (2018 - 2019)

Memberships
Member, New Jersey State Bar Association

Member, Morris County Bar Association
Member, Sidney Reitman Inn of Court

News

Joshua L. Weiner and Paul I. Weiner Join Coughlin Duffy LLP
April 24, 2019

Joshua L. Weiner

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 126 of 149

EXHIBIT
“°K”

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 127 of 149

Search for other people pou brew

Find a S#erent Pad Weiner

Paul Weiner
4 Slenass hier edery ot Ceseat

    

 

Barats Sen
Wat Paley Eeacn, Fevigs Aree
Paul Weiner Low citicas Wessun fe Weber GP Paul Weiner
Partns: at Law Offices of Weiner bt Welner Were & ou Wreiegrey DC, Matis Area
Mertiteran, Nira berezy feschyn tae Sercet g seit icinet
Law Practice
‘ Fererear, CEO + Ievig-a-Bepn 106

 

Compioy Website
hagtgt Diptta Ate

Paul Welrer

Digital Wustates fer Ad ceany-hr-
r = Keacers

irre) Weiner’: ofile. It's
View Paul Weiner’s full profile. It's fre Gener Benes Aga

 

Pawl Welver

Sswercar ad hates eltsccey
Conmael et itl Mesdeen
Gare Places Aves

 

Summary
More protessonala pamed Paul Wieirer

Pad Weiner ig an accornplihed Employment and Lebsy Leay er ard has been practsing in that field foe
featy (20) peers. He Res reprersetedd from Foture 100 cow pares to the ind vicesl enployat

Fad Weiner, Eeqube 1c a a Beatqua fen conning of Ms, Weiner eral bis co-ceuned, fothua L
Weiner, svaccompished Rig!

 

 

  
 

Experience
Wrage = Partner
fea law otfces Weinat & Weiner
Parleet

Learn nea skids with ondine courses
ty Partrer
89 Werer & Welrer fe Improving Employee
&  bewey fegerge OT yen Performance
fea ' ce
Par iy Were bar bean a Nectar of eet eel cas law Pe as eth ee Peaae Compara Like and s

Wie Wy rca tae . 38 Corporate Lt Bu . M

WE Eirgarprars Counsel Ge tae gets ah Widinco Beards 2°39. Gal, Ne Wee Mal ope ee repelitirg “@ usiens baw Ion Manage
Lo epee at pat be payee i Eppa Beier Lge s

Paal Were! 4 Fst Sve irows tpgate in tre tog of Poe
faved as tna Cray of Pa te
Pattie Reha actin
ea Captnelling tat Verorgid Teter ation A Pravectatya App
CBS hawt MENEC Crave’ 12 rect acd fetertet fete 1S
Sar Lecge. tra Barges Pacerd ard Goh teat puolierice

 

ET ated Labce Loa and fer harty (ES pea

thnng. Hiring, Managing. and
mW .
Separating from Emgloyees

     
 
 
 
 

from
inployess

 

Ses Me AM bee Quoted iv ie WY Tee:

 

View all onkne courses.
My. Werecs precical parece #6 Ge! bea Tea ptr cs wage opposed fey ET Et peT 5 Cb
22 Compleat: a MET 8 iy Peery guidance brad repege™tansy is age rater BEA ey

 

  

Pauls publ: profile badge

 

r satna petececs bigtat
Wrage Partner ;
fet Weiner éciatz Pak ieee .
PRAT dee gh diey aay
Image Corporate Counted
fot Rabsco
Gespord 1527 yee
te
Couee! ered
Education View profile badges a
brag? Brooklyn Law School
ter Doctor of Law VD) Lev
Erookly
flew
gy
it's Endorsements

Jain Linkedin to tee Paul's skills, endorsements, and full profte

View Paul Weiner’s full profile to

 

 

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 128 of 149

(“Separation Page for’)
EXHIBIT

“Kk ”’

 
joshua L. Weiner | LKR 1:19-cv-07115-GBD-OTW Document1 Filed M64sQt0linRagech2@/jofhid- BP weiner-4356a9184/

in| Q Search O

Tiy Preruin Free
for i Meath

es

Hudson Valley IT Support - Dutchess County Area Computer, Server, & Network Sales and support. ws

© Coughlin Butfy UP

Holstra Untversity School of
Lave

Joshua L. Weiner

Partner and Chair of Employment and Labor Practice at
Coughlin Oulfy LLP

Greater New York City Area © OG connections © Contact info

About

Significant experiance in employment and labar law representing eMail To large conypanled for tneir employment law
needs Work closely with clients in litigated matters as wellas adnilnlitative and araitvabon proceedings employment
law preventive practices and audits, labor union law diipates Wage and hour clan, ana management taaning

Experience

Cc) Partner and Chale of Employment and Labor Practlee
eos Coughlin Duify LLP
hlay 2019 ~ Present aimios

Chair of the Employment and Labor Law Group
ES) tudd Larner

Mar 20166 Apr2019 Jy 2 mos

Slrart Mull Ny

Co-Owner
The Law Offices of Welner & Welner
May 2009) Aug 2015 Gyr d mos

Monbtow we, hy

Education

Hofstra University School of Law
Doctor of Law JD

Rutgers University
BA, Biochemistry

LOB 700

Skills & Endorsements

Labor and Employment Law |

David Timpanaro har give an endereement for tye phil

lof 2

>
Lice, explare relevant opportunities wilt

Marotta Cantrals, Ine

cs

People Alsa Viewed

( Sanya Longe
Paier at Bucht Lanner, PC
Deanna Lee
Sumer baw Clerk ar Cevgnlin Gatfy
LP

Michasl Chuven
Shareliolter at Klaney Liovtea Reilly &
Wali Pc

lonnifor Critehloy

Paitner at Connell Pavey LP

Chris Anton
Counsel apawbous Pe

Linela Kabryn
Accounting / Billing Spectallar at
Connell Paley

Louls Weinstein
Shareholder at Buca Lanner

Steven Luckner
Atlorney advigug emiplayers on all
7

aspects of employment law natane de

Michael F, Harrison
< Executive Director at Saiter (iG

Susan Anglone
Adminitrative Assistant at Guid Lanier
mh

Learn the sklils Jayhua L has

Hiring, Managing, and

Separating from Employees
Viewers. 20,961

Human Resources;
Understanding HR Systems

Features and Benefits
Viewera: 37,803

Human Resources:
Protecting Confidentiality

Viewers. 5522

See mare Messaging |

7/25/2019, 10:21 AM

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 130 of 149

EXHIBIT
eT?

 
Budd Larner - New Gage) MebO¥ok-Chido6BORO-BYWichocument 1 Filed 07/30/19 Page 13 htp$:4“i@w.buddlarner.com/

1 of |

 

————

<a ee elaalels

About Us
Practice Areas
Professionals
News & Events
Publications
Careers
Contact Us

What's New+
Upcoming Seminars

Budd Larner is sad to announce that after 85 years of servicing clients and contributing towards shaping New
Jersey's legal landscape, Budd Larner will be ceasing operations later this month. If you have any questions, please
contact Mitchell Rait - mrait@buddlarner.com (862) 289-4311

What’s New
Upcoming Seminars

© 2019 Budd Larner P.C.
SitemapDisclaimer
Website by Herrmann Advertising | Branding | Technology

7/30/2019, 11:28 AM

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 132 of 149

EXHIBIT
“°N??

 
Case 1:19-cv-07115-GBD-OTW Document 1 hide OF /80dimnerPayerdesigfals4ghua-l-weiner-print

JOSHUA L. WEINER

Joshua L. Weiner is a Shareholder in the Short Hills, N.J. office of Budd
Larner, PC. He is Chair of the firm’s Employment & Labor Law practice
group and the litigation division. He concentrates his practice in the areas
of Employment & Labor Law.

Representative Matters:

» Represented both employers and employees dealing with claims of
discrimination, harassment, whistleblower retaliation, wage and hour
disputes, defamation and invasion of privacy, as well as, corporate

Joshua L. Weiner disputes with employees over executive compensation, employment

contracts, restrictive covenants such as non-compete clauses, non-

 

Shareholder disclosures and confidentiality agreements
Short Hills 2 Repro cae employers and management in various labor disputes,
Phone: 973-315-4499 sae practice charges, arbitrations and negotiations with the
Fax: 973-379-7734 = Serves as employment and labor counsel to employers in a wide variety
Jweiner@buddlarner.com of industries, providing counseling and training on a variety of issues,

: including discrimination, whistleblower retaliation, sexual harassment,
Practice Areas wage and hour audits, employee handbooks, personnel policies,

employment contracts, restrictive covenants, hiring and termination

Labor & Empl
« Labor & Employment practices and union relations

Joshua L. Weiner

Education

« Hofstra University School of Law (J.D.)
= Rutgers University (B.A.)

Bar Admissions

u New Jersey, 2007
» New York, 2008
» U.S. District Court of New Jersey, 2007

1 of 2 7/30/2019, 11:35 AM

 
2 of 2

Case 1:19-cv-07115-GBD-OTW Document 1 hifiidée Ov 80 dlaneRagprdafestiofab4@shua-l-weiner-print

« U.S. District Court, Southern District of New York, 2008

Professional Activities

« Member, New Jersey State Bar Association
« Member, Morris County Bar Association
= Member, Sidney Reitman !nn of Court

Articles/Publications

» Author, Recent Supreme Court Decisions impacting on Title Vil and
§1983 Jurisprudence, Practicing Law Institute’s Litigation Employment
Discriminations Claims Seminar, (2007)

» Author, Disparate Impact and Disparate Treatment/.egal Update and
Practical Guide, Practicing Law Institute’s Litigation Employment
Discriminations Claims Seminar, (2008)

= Author, A Brief Treatise on Punitive Damages Under Title Vil and Will
the Supreme Court's Recent Holding in Crawford End Up Derailing the
Ellerth/Faragher Affirmative Defense in Sexual Harassment Cases,
Practicing Law Institute's Litigation Employment Discriminations Claims
Seminar, (2009)

© 2019 Budd Larner P.C. All Rights Reserved.

7/30/2019, 11:35 AM

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 135 of 149

EXHIBIT
°C)’ 9

 
1 of 3

Case 1:19-cv-07115-GBD-OTW Document 1 Filpd/OR/SbiddarnPggey/196ssifonadgpaul-i-weiner-print

 

Paul |. Weiner
Counsel

Short Hills

Phone: 973-315-4542
Fax: 973-379-7734
Pweiner@buddlarner.com

Practice Areas

= Labor & Employment

PAUL I. WEINER

Paul |. Weiner is of Counsel in the Short Hills, N.J. office of Budd Larner,

PC and a member of the firm’s Employment & Labor Law practice group.
He concentrates his practice in the areas of Employment & Labor Law as
well as private and court mediation.

Mr. Weiner's practical experience and legal know-how provide unique
opportunities for employers in both the prevention of legal complications
as well as in providing guidance and representation in legal matters when
they arise. Mr. Weiner also assists employers dealing with and preventing
unions.

Education
» Brooklyn Law School (J.D.)

Bar Admissions

» New Jersey, 1987

= Pennsylvania, 1975

= New York, 1968

« US. District Court, Southern District of New York

« U.S. District Court, Eastern District of New York

= U.S. District Court for the Eastern and Western Districts of
Pennsylvania

» U.S. Supreme Court

a U.S. Court of Appeals Third and Seventh Circuit

Professional Activities

7/30/2019, 11:42 AM

 
2 0f3

Case 1:19-cv-07115-GBD-OTW Document 1 Fitpxt/oR/sbyddlamparge/aefessipralgpaul-i-weiner-print

« Speaker, N.J. CLE course on employee handbooks

« Selected for inclusion in New Jersey Super Lawyers — Employment &
Labor Law, 2007

= Recipient, Corporate Clients Choice Award, American Lawyer
Magazine, 1995

» Program Chair, New Jersey State Bar Association

» Program Chair, Practicing Law Institute

» Program Chair, American Bar Association

« Chairman and Founder, PL! Employment Discrimination Litigation
Seminar

» Chairman, “Employment Discrimination Seminars", PLI, 1878 - 2042

# Chairman, Employment Law Council

« Member, American Bar Association Equal Employment Opportunity
Committee

« Member, American Bar Association, Employment/Labor Law Committee

« Member, New Jersey State Bar Association Labor Committee

« Arbitrator, New Jersey State Board of Mediation

= Mediator, New Jersey and Federal Courts

Articles/Publications

Standard Setting Procedures, Variances under the Occupation Safety &
Health Act of 1970; PLI's Occupational Safety and Health Law

A Practical Guide to an Effective Role in OSHA's Standard Setting
Process: PLI's Occupational Safety and Health Law

Variance Under OSHA — An Update; PLI’s Occupational Safety and Healih
Law

Seniority Systems In The Post Teamsters Era —- An Update; PLI’s
Emptoyment Discrimination Litigation

OSHA's Standard Setting Process; PLI’s Occupational Safety and Health
Law

The Handling of an EEO Charge; PLI’s EEOC Litigation
Employee Surveys a Step-By-Step Approach; PLI's EEOC Litigation

Legal Consideration In General; PLI's Age Discrimination Problems, The
Context of a Reduction in Workforce

Statistical Techniques in Age Cases; PLI's Employment Litigation and lis
Alternatives

Managing Outside Counsel in Employment Litigation; PL!'s Employment
Litigation

Safety Strikes & NLRA Issues, Handling Investigation and Court
Precedent; PLI’s OSHA, Discrimination Provision

Pre-Litigation Settlement Strategies; PL?'s Employment Litigation

Involuntary Reductions in Force, A Step-By-Step Approach; PLI's
Reduction in Workforce and Benefits in a Shrinking Economy

Litigation Risk Audit for Today's Employers; PLI's Emptoyment Litigation
Statistical Techniques in Age Cases; PLI’s Employment Litigation

Related Tort Claims; PLI's Employment Discrimination Litigation

7/30/2019, 11:42 AM

 
3 of 3

Case 1:19-cv-07115-GBD-OTW Document 1 Pies/or/ebyddarpeggay/progpssfonal gpaul-i-weiner-print

The Handling of an EEO Charge; PLI's Employment Discrimination
Litigation

Trial Strategy and Preparation in Employment Litigation; PLI's Litigating
Employment Discrimination Cases

Defending A Company's Reasonable Accommodation under an ADA
Case; PLI's Litigating Employment Discrimination Cases

Stress and Mental Disorder; New Responsibilities for Employers under the
ADA. PL's Litigating; Employment Ciscrimination Cases

The Settiernent of Discrimination Cases; PL!'s Litigating Employment
Discrimination Cases

Personnel Law Updates

Your Employee Handbook from a Legal Perspective; Personnel Law
Update

Downsizing — Legal Aspects of Work Force Reduction; Personnel Law
Update

How to Write Warnings and Performance Appraisals in a Legal Context;
Personnel Law Update

Employers Behind Bars — A Touch New OSHA Raises the Stakes;
Personnel Law Update

A Litigation Risk Audit for Today's Employer: From Application Form to Exit
Interview; Personne! Law Update

Emerging Areas of Employer Liability; Personne! Law Update

Council on Education in Management Emerging Areas of Employer
Liability; Personne! Law Update

Other

The Wooley Decision/Are Handbooks Employment Comments;
Commence and Industry

Legal Issues in the Next Millennium Society of Human Resource Manager;
1998

Preventing Union in Today's Economy; SHRM, 1997

© 2019 Budd Larner P.C. All Rights Reserved.

7/30/2019, 11:42 AM

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 139 of 149

EXHIBIT
G ‘Pp’ 9

 
Dean v. Westchester Ga@a@ bis Atameysld fic AD FGI 2daDCUM Ghibst/schdl adda AON hoa gee Icd2-08 14 76594 10051718...

l of 7

426

427

119 F.Supp.2d 424 (2000)

Angela DEAN, Plaintiff,
¥.
WESTCHESTER COUNTY DISTRICT ATTORNEY'S OFFICE, Jeanine Pirro, District Attorney for
Westchester County, Francis T. Donohue, Chief Assistant District Attorney, and Paui Scharf,
Assistant District Attorney, Defendants.

No. 00 CIV. 3317(WCC).

United States District Court, §.D. New York.
November 3, 2000.
*425 *426 Weiner & Katz, L.L.C., Livingston, NJ (Paul |. Weiner, of counsel), for Plaintiff.

Alan D. Scheinkman, Westchester County Attorney, White Plains, NY (Joseph F. Berrafati, Lissette M. Figueroa, Asst.
County Attorneys, Kyle C. McGovern, Sr. Asst. County Attorney, of counsel), for Defendants.

OPINION AND ORDER

WILLIAM C. CONNER, Senior District Judge.

Plaintiff Angela Dean, an African-American woman, brings the instant action against defendants Westchester County
District Attorney's Office, Jeannine Pirro, District Attorney for Westchester County, Francis T. Donohue, Chief Assistant
District Attorney, and Paul Scharf, Assistant District Attorney, pursuant to Title Vil of the Federal Civil Rights Act of 1964,
42 U.S.C. § 2000e ef. seg. ("Titte VII") and N.Y. Executive Law § 290 et. seq. Plaintiff, an attorney, alleges that because
of her race and gender, she was harassed, constructively discharged, subjected to intentional infliction of emotional
distress and ultimately discharged in retaliation for her complaints about such treatment. Defendants now move to
dismiss the complaint pursuant to FED, R. CIV. P. 12(b)(6}, for failure to state a claim. For the foregoing reasons,
defendants’ motion is granted.

BACKGROUND

The relevant facts, as alleged in plaintiffs complaint, are as follows:

Plaintiff, a graduate of Villanova University School of Law, began working for defendant Westchester County District
Attorney's Office as an Assistant District Attorney in September 1997. She was initially assigned to the Appeals and
Special Litigation Division where she handled motions in felony cases. (Complt.fff 10-11.) On November 22, 1998 she
was promoted to the Local Criminal Court Bureau where her new job responsibilities included trying cases and making
court appearances. (/d. Jf] 12-13.) After the promotion, plaintiff did not receive any training or supervision in connection
with the new job. (/d. J 14.)

On December 4, 1998 plaintiff reviewed the files in the case of People v. Peter Nigro and became aware that the trial had
been adjourned several times and that no action by the District Attorney's Office had been taken in the case. Although
plaintiff requested another adjournment, the judge refused and set a trial date for January 6, 1999. At that time,
defendant Scharf, concerned that the number of adjournments charged against the District Attorney's Office would
ultimately result in dismissal, attempted to contact the judge to discuss his concerns, but without success. He then
informed plaintiff, in a “very cursory manner," that he wanted to review all of her files. (Complt., Ex. A.) No further
instruction or assistance was given to plaintiff in her preparation for trial of the Nigro case. (/d.)

*427 On January 6, 1999 the Nigro case was dismissed due to the number of adjournments. (/d.} Plaintiff alleges that
Scharf brought her to tears (/d.) when he told her: that the dismissal was due to her own negligence (Compit{ 17), that

7/25/2019, 12:00 PM

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 141 of 149

EXHIBIT
“Q’ ys
NEW JERSEY BUIMASE JARGRBRODBTRIGRIODENS vROCUM eiips.//sdhU RAR bo(A Oh BchdhaGeschdzeOf2G49 1 5457109130774...

lof4

(2008)

NEW JERSEY BUILDING LABORERS' DISTRICT COUNCILS and LOCAL 325, LIUNA, Petitioners,
v.
MOLFETTA INDUSTRIES Co., INC. and MOLFETTA CONSTRUCTION CO., Respondents.

Civ, No. 08-02756.
United States District Court, D0. New Jersey.
August 13, 2008.

KROLL HEINEMAN, LLC, Raymond G. Heineman, Esq., Metro Corporate Campus I, Iselin, New Jersey, Attorneys for
Plaintiff.

LAW OFFICES OF PAUL |. WEINER, Paul t. Weiner, Esq., Livingston, New Jersey, Attorneys for Defendant.

OPINION

DICKINSON R. DEBEVOISE, District Judge.

Plaintiffs, New Jersey Building Labors’ District Councils and Local 325, Laborers' International Union of North America
(collectively, the "Union"}, commenced this action on June 4, 2008, petitioning to confirm a grievance arbitration award,
pursuant to Section 301 of the Labor-Management Relations Act of 1947 (the “Taft-Hartley Act"), 29 U.S.C.A. § 185.
They sought enforcement of a labor arbitration award, of Arbitrator Gerard Restaino (the "Arbitrator’). The award
resolved a dispute between the Union and Defendants, Molfetta Industries, Co. Inc., and Molfetta Construction Co.
{collectively "Molfetta’}, regarding the applicability of a collective bargaining agreement to the Jackson and Observer
Highway job site, on which Molfetta Construction worked in 2007 without Union laborers. Molfetta filed a petition on June
25, 2008, seeking to vacate the arbitration award. Because the Court has no common law or statutory grounds on which
it can overturn the arbitrator's award, the arbitration award is confirmed.

I. BACKGROUND

4, The CBA: On December 13, 2002, Molfetta president, Michael Nirchio, signed a statewide collective bargaining
agreement with the Union (the "CBA") on behalf of Molfetta Industries. On March 5, 2003 he signed a short form
agreement on behalf of Molfetta Construction which, by reference, incorporated the terms and provisions of the CBA,

The CBA states that Molfetta must offer the Union the first opportunity to furnish laborers and apprentices for its contract
work throughout New Jersey before proceeding to hire fram other sources. It states that its terms are applicable at any
work site under Molfetta's name or

... under the name of another entity (whether a corporation, company, partnership, joint venture, or any
other business entity) where the Employer, including its owners, stockholders, officer, directors, or
partners, exercise either directly or indirectly (such as through family members or company employees)
any significant degree of ownership, management or control . . .

The CBA provides that the "retationship between the parties is fully and exclusively set forth by {the CBA], and no other
means, Oral or writen." Its arbitration clause states that any grievance or dispute involving the interpretation or
application of the CBA should be submitted to the New Jersey State Board of Mediation for final and binding arbitration.
Finally, the CBA contains an “escape” clause which states that the CBA continues in full force and effect after April 30,
2007, the termination date, unless a signatory who desires to open negotiations expresses intention to do so ninety days
before the termination date, or thirty days before April 30th of each succeeding year.

Molfetta contends that the above provisions do not apply to Molfetta Construction. Specifically, Molfetta alleges that

7/25/2019, 11:56 AM

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 143 of 149

EXHIBIT
°° R??

 
CURASCO y, Calabrese 8st dre: NEW Vashy BA 6OdMb le RAGIN Alttsd/schoil ae dodgiés Ont Qho Agee o4se-B8 M145 2743088033008...

lof 6

ROBIN DAGHLIAN CURASCO, Plaintiff,
Vv.
GERALD CALABRESE, et. al., Defendants.

Civil Action No. 2:15-3963 (CCC).
United States District Court, D. New Jersey.
July 27, 2016.
ROBIN DAGHLIAN CURASCO, Plaintiff, represented by JAMISON MICHAEL MARK, MARK & GALUSHA, LLC.
SERCAN ZOKLU, Defendant, represented by JOSHUA LAWRENCE WEINER, Budd Larner PC.
PAUL FAVIA, Defendant, represented by JOSHUA LAWRENCE WEINER, Budd Larner PC.

BOROUGH OF CLIFFSIDE PARK, Defendant, represented by JOSHUA LAWRENCE WEINER, Budd Larner PC.

OPINION

CLAIRE C. CECCHi, District Judge.

1. INTRODUCTION

This matter comes before the Court on the motion [ECF No. 12] of Defendants Borough of Cliffside Park (the "Borough”")
and Sercan Zoklu {"Zoklu") (collectively, “Borough Defendants" or "Defendants’) to dismiss several counts of the first
Amended Complaint [ECF No. 6] of Plaintiff Robin Daghlian Curasco (Plaintiff) as against them, pursuant to federal
Rute of Civil Procedure 12(b)(6). The Court decides the motion without oral argument pursuant to Rule 76 of the Federal
Rules of Civil Procedure.4l For the reasons set forth below, the Borough Defendants’ partial motion to dismiss is granted
in part and denied in part: Counts I, Il, lV, V, VI, X, XV, XVIH, and XIX of Plaintiffs’ first Amended Complaint as against the
Borough Defendants are dismissed without prejudice.

ll. RELEVANT BACKGROUND AND PROCEDURAL HISTORY/4

Plaintiff's action arises from the events surrounding her termination by the Borough, after she allegedly complained about
sexual harassment by her colleagues. See generally First Amended Complaint ("Am. Cornpl."), ECF No. 6. The Borough
hired Plaintiff as an emergency medical technician ("EMT"} in 1996. See Am. Compl. ] 5. About ten years later, in 2007,
Plaintiff experienced unwelcome touching and verbal sexual harassment from her supervisor, which culminated in a
sexual assault at her home in 2010. See id. [I] 6, 22, 34. Plaintiff reported the sexual harassment and assault to
Defendants Mayor Gerald Calabrese and Zoklu, the Borough Clerk, whe promised to investigate. See id. {] 41. Plaintiff
alleges that Zoklu called Plaintiff into his office the next day and "demanded that Plaintiff turn over the recording which
she had made of the assault and grilled her into retelling the facts of the sexual assault." See id. {J 43-44. She also
alleges that Zoklu told her not to fite criminal charges against her supervisor, because the Borough would “take care” of

the criminal charges itse!f.2] See id. ff] 47-48.

Plaintiff retained an attorney, because she “feared for her job as [her compfaints of sexual assault] brought potential
embarrassment to the Borough. .. .” See id. | 50. She also confided in her family friend, Defendant Mayor Calabrese,
who "assured her he would look out for her, and she ‘would always have a job." Id. | 51. Based on the Mayor's
assurances, Plaintiff did not complain to anyone outside of the Borough. See id. {| 53. Instead, Plaintiff went on a short
administrative leave, during which she underwent therapy and counseling. See id. {| 56. When Plaintiff returned to work,
she frequently inquired into the status of the investigation. See id. {] 57.

7/25/2019, 10:56 AM

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 145 of 149

EXHIBIT
°°”

 
Mejia v. ROMA CLRARENG) ING CRO F245 ROB OT! Docume” SPR EPPS OPES ah Gast MOOT PABA AS 73932825223...

1 of7

ROSARIO MEJIA, Plaintiff,
V.
ROMA CLEANING, INC., LISBON CLEANING, INC., and JUAN PABLO MEJIA, Defendants.

Case No. 15-cv-4353 (SJFGRB).
United States District Court, E.D. New York.
September 25, 2017.
Rosario Mejia, Plaintiff, represented by lan F. Wallace, Jr, Law Offices of lan Wallace, PLLC.

Roma Cleaning, Inc., Defendant, represented by Joshua Lawrence Weiner, Budd Lamer, P.C. & Paul |. Weiner, Law
Offices of Weiner & Weiner LLC.

Juan Pablo Mejia, Defendant, represented by Joshua Lawrence Weiner, Budd Larner, P.C. & Paull, Weiner, Law Offices
of Weiner & Weiner LLC.

ORDER

SANDRA J. FEUERSTEIN, District Judge.

I. introduction

Plaintiff Rosario Mejia ("Plaintiff'} commenced this action pursuant to the Family Medical Leave Act ("FMLA" or "Act")
against Defendants Roma Cleaning, Inc. (Roma” or "Company") and Juan Pablo Mejia ("Mejia") (collectively,
"Defendants"2l), She alleges that the Defendants willfully interfered with her attempts to exercise her rights under the
FMLA and retaliated against her for taking leave pursuant to the FMLA (ECF No. 1 at ]122-130; hereafter,
“Complaint’.) On January 19, 2076, the Defendants answered Plaintiffs Complaint, generally denying her allegations
and raising twenty-two defenses including that "Plaintiffs claims are barred, in whole or in part, by the applicable statue
of limitations." (ECF 9 at 15 ("Fourth Separate Defense"); hereafter, “Answer’.)

On September 26, 2076, the Defendants filed a motion for summary judgment ("Summary Judgment Motion" or
"Motion"), which included Plaintiffs opposition ("Opposition") thereto. (See ECF No. 20). The Motion was referred to
Magistrate Judge Gary R. Brown on October 3, 2016. (See D.E. dated 10/03/2016.)

Now before the Court is Magistrate Judge Brown's Report and Recommendation, dated July 6, 2017, that Defendants’
Motion be denied. (See ECF No. 26; hereafter, “Report".) On July 17, 17, 2017, Defendants filed their objection to the
Report. (See ECF No. 27; hereafter, the "Objection".} The Plaintiff filed a response on August 2, 2017.41 (See ECF No.
29: hereafter, "Response”.) For the reasons that follow, the Court adopts the findings of the Report in part only and
declines to follow the recommendation that Defendants' Summary Judgment Motion be denied.

ll. Applicable Standards

A. Report and Recommendation Standard of Review

Rule 72 of the Federal Rules of Civif Procedure permits a magistrate judge to conduct proceedings of dispositive pretrial
matters without the consent of the parties. See FED. R. CIV. P. 72(b). Any portion of a report and recommendation on
dispositive matters to which a timely objection has been made is reviewed de novo. See 28 U.S.C. § 636(b)(1); FED. R.
CiV. P. 72(b). However, "when a party makes only conclusory or general objections, or simply reiterates the original
arguments, the Court will review the report strictly for clear error." Frankel v. City of Ss, 06-cv-5450, 07-cv-3436,

  

   

 

7/25/2019, 1:24 AM

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 147 of 149

EXHIBIT
eer’

 

 
UNICORN CROWDERBINGIDG y- OFM STB DES TAR RSG eumeaites/ SHAE RISO LE NT Ges oT EF OHH LES? 7942897536986...

lof 5

UNICORN CROWDFUNDING ING., Plaintiff,
Vv.
NEW STREET ENTERPRISE, INC., d/b/a SOCIALFIX; OSSIAN VENTURES, INC.; and TERESA
TATEOSSIAN, Defendants.

No. 18 Giv, 10110 (PAE).
United States District Court, S.D. New York.
June 12, 2019.

Unicorn Crowdfunding, Inc., Plaintiff, represented by Vivek Jayaram, Jayaram Law Group & Wendy Brasunas Heilbut,
Jayaram Law Group.

New Street Enterprise, Inc., doing business as Social Fix, Ossian Ventures, Inc. & Teresa Tateossian, Defendants,
represented by Joshua Lawrence Weiner, Coughlin Duffy LLP.

Teresa Tateossian, Ossian Ventures, Inc. & New Street Enterprise, Inc., Gounter Claimants, represented by Joshua
Lawrence Weiner, Coughlin Duffy LLP.

Unicorn Crowdfunding, Inc., Counter Defendant, represented by Vivek Jayaram, Jayaram Law Group & Wendy Brasunas
Heiibut, Jayaram Law Group.

OPINION & ORDER

PAUL A. ENGELMAYER, District Judge.

Plaintiff Unicorn Crowdfunding, Inc. ¢"Unicorn”) brings this action against defendants New Street Enterprise, Inc. d/b/a
Socialfix ("Socialfix"), Ossian Ventures, Inc. ("Ossian"), and Teresa Tateossian ("Tateossian’) (collectively, "defendants"},
alleging violations of the Lanham Act, 15 U.S.C. §§ 1051 et seq., as well as New York statutory and common law.
Defendants bring four counterclaims: (1) breach of contract; (2) quantum meruit; (3) unjust enrichment, and (4)
promissory estoppel.

Unicorn now moves to dismiss defendants’ counterclaims, pursuant to Federal Rule of Civil Procedure 12(b)(6}, for
failure to state a claim. For the reasons that follow, the Court denies Unicorn's motion to dismiss.

1. Background

A. Factual Backgroundl4l

Unicorn, a Delaware corporation with its principal place of business in New York, is a production company planning to
produce The Unicom, a television show created for Blaomberg Television ("Bloomberg") featuring start-ups competing to
raise capital from a television audience of potential investors. Unicorn Compl. fi] 1, 9, 11.

In June 2017, before Unicorn’s incorporation, Unicorn's representative and jargest shareholder, Carl Heil, contacted
Socialfix to retain its marketing and design services. AC J 10. Socialfix is a New Jersey corporation in the business of
assisting other companies with marketing strategy, brand and content development, video production, and social media
marketing. id. ] 7. After multiple conversations, Unicom and Socialfix executed a September 2017 Memorandum of
Understanding ("MOU") to establish a marketing plan for Unicorn, including the redesign of Unicorn's logo, fd. ff] 11, 15.
Defendants allege that, in the MOU, Unicorn allocated Socialfix a $75,000 per month budget for that purpose. id. ] 11.

In November 2017, Unicorn's founder and CEO, Brian Brodik, Unicorn's primary investor, Mike Galinas, and Heil initiated

7/25/2019, t0:55 AM

 

 
Case 1:19-cv-07115-GBD-OTW Document1 Filed 07/30/19 Page 149 of 149

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RICHARD FARMER, Index No.
Plaintiff,
-against-

LAW OFFICES WEINER & WEINER, LLC,
PAUL I. WEINER, ESQUIRE, LLC.,

PAUL IVAN WEINER, ESQ.,

JOSHUA LAWRENCE WEINER, ESQ.,
BUDD LARNER, A PROFESSIONAL CORP.,
D/B/A BUDD LARNER, P.C.,

HENRY A. LARNER, ESQ., C.E.O,

MARK D. LARNER, ESQ., C.E.O,
MITCHELL RAIT, ESQ. & C.E.O,

PETER JOHN FRAZZA, ESQ., C.E.O,
SUSAN REACH WINTERS, ESQ., C.E.O,
LAW OFFICES OF COUGHLIN DUFFY, LLP,
KEVIN T. COUGHLIN, ESQ., and,

TIMOTHY I. DUFFY, ESQ,, et al,

Defendants.

AFFIRMATION OF SERVICE

I, Richard Farmer Plaintiff, declare under penalty of perjury that I submitted today’s
filings to the Pro Se office, to be submitted via E.C.F., electronic filing, and via email to all the

parties involved.

Dated: Queens, New York
July 30, 2019
Respectfully submitted,

RICHARD FARMER, Plaintiff
Appearing Pro Se
/S/ Richard Farmer
By: Richard Farmer
136-20 38" Ave, #3D
Flushing, NY 11354
(347) 933-9685

{07302019DOCX.1} 64

 

 
